                Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 1 of 60
l\EC~~.&L~~~Jff\~
- NOV," , ""18
          t.u  _.IN THE UNITED STATES DISTRICT COURT
  J~~6 N, "'~ff~J't el'¥'bR THE NORTHERN DISTRICT OF GEORGIA
  If. ~Q- D@f}ytV§~                 ATLANTA DIVISION

      Vincent A. Bagby                         )
                                               )
               v.                              )
                                               ) Case No: 18-CV-
      State Farm Casualty Insurance Co & CEO )
       Michael L. Tipsord; Fred Hinson, CEO    )                      lc.18-CV-S353
      Fred Hinson State Farm Agency;           )
      City of Atlanta, Georgia, Inc &          )
      Mayor Mohamed Kasim Reed; Mayor          )
      Keisha Lance Bottoms; Cathy Hampton, JD )
      Jeremy Berry, JD Chief Counsel; Norris   )
      Hobbes Gresham; City of Atlanta Fire     )
      Dept; Georgia Office of Insurance & Fire )
      Safety Commisioner, Ralph T. Hudgins,     )
      Insurance Examiner Menase Zewde, Joanne)
      Oni, Lexis Nexis C.L.U.E                  )

                            Defendants

                                         COMPLAINT

                     I.      Venue is Proper Pursuant to 28 U.S.C. §1332

                                 A. Complete Diversity Exists.
       1. State Farm, the principle defendant is a Domestic Insurer duly organized under the

          laws of the State of Illinois and having its principle place of business in the State of

          Illinois, and is therefore a Corporation, and for Legal Purposes a Natural Person, and

          Citizen of Illinois for purposes of establishing Diversity of Jurisdiction.

       2. The Plaintiff Vincent A. Bagby is a Citizen of the State of Georgia.

       3. Plaintiff Vincent A. Bagby asserts that he has suffered Physical, Property, Monetary,

          Reputational, and Credit damages and losses due to State Farm's intentional

          Professional Negligence, and the intentional infliction of emotional distress,. State

          Farm exhibited the evasion of its Duty to Settle, under Georgia Law 33-4-7 and
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 2 of 60




Illinois law (Haddick ex reI. Griffith v. Valor Insurance, 763 N.E.2d 299, 304-05 Ill.

2001). State Fann is therefore liable for liable for these damages to fomer insured

client Vincent A. Bagby in excess of policy limits where the insure is guilty of

Professional Negligence, or BAD FAITH, in failing to compromise, or settle the

claim.

    Multiple Conflicts of Interest were committed during OIC Hearing 555133158,

conducted by Menase Zewde of the Georgia Office of Insurance and Fire Safety

Commissioner. Misrepresentation and Fraud were committed, motivated by Bad

Faith, to avoid paying claim 11-7367-466-D on a policy underwriter by CEO/ owner

Fred Hinson, of Fred Hinson State Fann Agency. With corporate support, through

Jerry Milton, Joseph Hovan and Joseph Homans, who all refused to honor the tenns

and conditions of Policy #044-8991-D-18-11O. Further Fraud, Bad Faith, and

Insurance Fraud were committed by Public Affairs Manager Jerry Milton, who

negotiated the State Fann contract with the City of Atlanta, Georgia with Adam

Smith, fonner Procurement Officer for the City of Atlanta, Georgia, Inc and now a

Convicted Felon at the Federal level, for receiving bribes, in a pay to play scheme, to

provide access to millions in lucrative city contracts, for more than a decade.

     In a Letter dated November 11, 2011, Jerry Milton contends that because the

City of Atlanta, Georgia is self-insured, there was no other company for State Fann

to pursue a settlement against, to compel the responsible Party to pay damages. Also

participating in hearing 555133158, and who submitted correspondence

misrepresenting facts were Joseph Hovan, and Joseph Homans. Self-insurance, with

a limit of $500,000.00, a fact that was withheld in a letter dated October 11,2011 by
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 3 of 60




Kristen Denius which reiterated the State Fann statement that the City of Atlanta,

Georgia self-insures. Menase Zewde of the Office of Insurance and Fire Safety

Commissioner, State Farm, and City of Atlanta, Georgia were aware of, and Zewde

and Oni contractually, as State of Georgia Officials paid to be objective and neutral,

State Farm as my underwriter to protect my life, quality of life, and property (State

Farm), and as an actor who caused an accident the City of Atlanta, Georgia, failed to

disclose by factual misrepresentation the following:

    Above the $500,000.00 of self -insurance liability, State Farm provides

Umbrella, or Gap Insurance to cover the liability per incident. The existence of

coverage other than self-insurance was denied by State Farm communicated by Jerry

Melton in his November 11, 2011 letter, the City of Atlanta, Georgia in its letter

drafted by Kristen Denius, JD Assistant City Attorney on October 11, 2011 asserted

this same false assertion. By virtue of not disputing these false assertions, Menase

Zewde violated his oath of office, professional code of conduct, and provided the

appearance of legitimacy to these claims made by State Farm's Jerry Melton, and

Kristen Denius Assistant City Attorney for City of Atlanta, Georgia. Under the

Honest Service Doctrine which regulates the conduct of Government regulators and

entities, Menase Zewde had a Duty to honestly, and objective provide clarification,

and detenninations of contractual facts, relating to coverage. The existence and

requirement for this Gap Insurance, alternatively known as Umbrella Insurance was

known to be a requirement in excess of Self-Insurance, further it is argued that

Menase Zewde knew the identity of the Excess Insurer underwriting the Gap or

Umbrella Insurance to be State Farm.
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 4 of 60



         Thus in hearing 555133158, State Farm Casualty Company, State of Georgia

   Office ofInsurance and Fire Safety Commissioner, and City of Atlanta, Georgia

   personnel have substantially, by logical inference, statements, and excluded facts

   that breached a Duty to Disclose during the hearing conducted by Menase Zewde

   and Supervisor Joanne Oni have admitted to colluding to defraud Vincent A. Bagby.

   Another breach of the Duty to Disclose was committed by State Farm with its failure

   of disclosue to reveal that the Office of Insurance and Fire Safety Commissioner is

   covered for Professional malpractice under the Georgia Tort Claims Policy TCP-

   401-14-9.

4. The secondary co-Defendents, the City of Atlanta, Georgia, Inc., and relevant senior

   Municipal officials, including the Honorable Mohammed Kasim Reed, City

   Attorney Cathy Hampton, Assistant City Attorney Kristen Denius, current City

   Attorney Jeremy Berry, current Mayor Kiesha Lance Bottoms, City of Atlanta Fire

   Department, and City of Atlanta, Georgia Fireman Norris Hobbes Gresham,

   Municipal Clerk's Claim Department Personnel, including Toni Booth-Comer,

   Gwen Bums, and Ms. Dauphin, Insurance and Fire Safety Commissioner Ralph T.

   Hudgins, and Insurance Examiner Menase Zewde, OIC Supervisor Joanne Oni, as

   well as the Lexis Nexis Comprehensive Loss Underwriter's Exchange Division

   Legal Counsel Jillian Block are inclusively, all residents or Citizens of the State of

   Georgia, and thus meet the requirement of Diversity of Jurisdiction met by their

   Georgia Residency, scope of business prescence, and or, Constitutional

   establishment under Georgia Constitutional Law, and O.C.G.A.
          Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 5 of 60




            As co-Defendants along with State Farm, a Diversity of Jurisdiction has been

     established by the City of Atlanta, Georgia, Inc. being duly incorporated under the

     Laws of the State of Georgia, and as a corporation is recognized as a Natural person

     with residency in State of Georgia, pursuant to 28 U.S.C. §1332. The Office

     Insurance and Fire Safety Commissioner is a division of the State of Georgia

     government, and is also a resident of the State of Georgia.

5.      On the date of the accident October 4,2010, the Plaintiff Vincent A. Bagby was

     involved in an accident with City of Atlanta Fire Truck a 2002 Piper, bi-segmented

     48-foot Fire Truck being operated by two City of Atlanta, Georgia Firemen, one

     Caucasian, and whose identity has been refused to be released, and the named

     Defendant Norris Hobbes Gresham. Gresham and the other driver were intoxicated.

     This fact is indicated on the Police report #102771037-00, by a code #1, which

     indicated intoxication or impairment as a contributory factor which caused the

     accident 102771037-00, for vehicle 2 the, Piper fire truck. Contrary to this fact, State

     Farm liaison to Lexis Nexis C.L.V.E. has possession of an archived file, or did in

     July 2017, which stated Vincent A. Bagby caused accident 102771037-00.

           This two vehicle accident which occurred on Chattahoochee A venue in

     Atlanta, Georgia, at approximate the segment of roadway where on side is the Pepsi

     plant, and the entrance to 1365 Chattahoochee Avenue where the Wander and

     Frolick, non-emergency use of an emergency vehicle whose occupants were going to

     continue alcohol consumption at the only restaurant open between noon, and 1pm

     EDT that day.
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 6 of 60




      Plaintiff Vincent A. Bagby had a currently, fully paid policy, October 4, 2010

the date of the loss from the accident. The Policy was purchased from the Fred

Hinson State Farm Agency, #044-8991-D-18-11O was in effect the date of the dual-

total·loss accident.

      The fact that Vincent A. Bagby was in possession of a valid contract, was not

a disputed issue, and affinned during the hearing before the Office of Insurance and

Safety Fire Commissioner #555133158, the prior filing in the Northern District of

Georgia Magistrate Judge Catherine M. Salinas 1: 16-CV-03535-CMS·RWS, page

four communicates that Judge Catherine M, Salinas accept(s) the allegations as true,

and dismissed without prejudice to properly restate the claims. Likewise, the filing in

2017 in the Southern District of Illinois, 3: 17 -CV -01 069-JPG-SCW, was dismissed

without prejudice, also without a dispute of any facts presented, but for naming non-

Illinois residents as Defendants in the cause of action, based on the legal precedent

set by Strawbridge v. Curtiss (1805).

     Plaintiff Vincent A. Bagby, the and the City of Atlanta, Georgia were Sate

Farm clients owed fiduciary duties to both parties as clients. However, only Atlanta,

Georgia was made whole, and received a new Fire Truck. Its replacement, which

took the fiscal year 2010 total of Fire trucks from 34 truck to 37 trucks in fiscal year

2011 was made under the auspices of a violation of the Federal False Claims Act 31

V.S.C. 3729-3733. Recall the relation made by Scott Wade of State Farm in July

2017, to Shawntay Holt of Lexis Nexis C.L.V.E. Legal Dispute Section, that Vincent

A. Bagby was listed as    the culpable, At-Fault party for the causation of accident

102771037-00.
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 7 of 60




       Further Civil Rights Violations, and collusion committed by this cabal of

three, one of which the Office of Insurance and Fire Safety Commissioner's Office is

covered under the TCP-401-19-09 underwritten by State Fann.

       Vincent A. Bagby clearly has suffered tremendous Harm, Injury, and Loss

(U.S. vs. Skeddle, 940 F. Supp. 1146, N.D. Ohio 1996) associated by the

Governmental Professional Negligence, Fraud, and Bad Faith based on the

actions, inactions and deceit committed by these actions which should be considered

to be Honest Services Violations in violation of 18 U.S.C. 1346 §15 Eq, these

Intangible Rights are access to Credit itself a violation of the Federal Equal Credit

Opportunity Act. This has caused disproportionate impact to Vincent A. Bagby, who

is Black, or alternatively African American. State Fann was contractually

responsible for the losses of Vincent A. Bagby, the Torts, Professional Negligence,

Bad Faith and Fraud of the Office of Insurance and Safety Fire Commissioner, and

Losses and Professional Negligence of the City of Atlanta, Georgia, Inc, as well.

6.   The aforementioned policy 044-8991-D-18-11O had the following codes

associated with the policy A, H, and U. Of particular concern to Bagby is the Un-

Insured motorist coverage which was then $250,000.00. Un-Insured Motorist

Coverage is recoverable in associated Legal Fees incurred by the Aggrieved party

who has had to expend funds. In the case of Vincent A. Bagby, sweat equity, as a

trained Paralegal, he was forced to work Pro Se to seek recovery for his losses.

Bagby's qualifications are a Bachelor of Arts in Modem Language and Culture in

Spanish from Kennesaw State University, a Paralegal Certificate from Kennesaw

State University Continuing Education, and American Council on the Teaching of
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 8 of 60



Foreign Languages, assessed at Intennediate High on October 31, 2016. The

combined skill sets would be worth an estimated $50.00 - $80.00 an hour.

   The Responsible party for accident 102771037 is indisputably the City of Atlanta,

Georgia, Inc., as indicated by the Atlanta Police Report 102771037 authored by

Officer David Fernandez, then stationed in Zone 2. The Insurer of record at the time

of the accident 102771037-00 was, and still is State Fann. State Fann, as has been

shown has continually denied being the insurer of record for the City of Atlanta,

Georgia, Inc, reference the correspondence drafted by Jerry Melton of State Fann, in

his role as Public Affairs Manager for State Farm in 2011, dated November 11,

2011.

        This same reference to the fact that City of Atlanta, Georgia, Inc. self-

insures, and has no other coverage was referenced in correspondence drafted by City

of Atlanta, Georgia, Inc. Assistant City Attorney Kristen Denius, which state

..... because the City of Atlanta, Georgia self-insure there are no records responsive

to your request. Item #1 was Vincent A. Bagby's request for "The bond number and

or policy number which covers the Piper Firetruck model driven on the day of the

accident, October 4,2010. The exact phraseology drafted by Kristen Denius, JD

was: "The City of Atlanta self-insures, therefore there are no records anywhere

within the City of Atlanta responsive to this portion of your request. Curiously, the

City of Atlanta did draft a Claim #CLI1L0746, it was dated October 13,2011 two

days after the letter of response, or correspondence drafted by Assistant City

Attorney Kristen Denius, JD, dated October 11,2011.
       Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 9 of 60



          The denial of the Claim CLI10746 was not issued until September 28, 2015.

 However, whoever the President of the Atlanta, Georgia Council was at the time,

 failed to sign. Then Mayor Mohammed Kasim Reed, JO also failed to sign the

 document. Making it null and void.

          There also does not appear to have been put on the agenda for an official

 vote. Both of these actions are required to occur. These actions of the City of Atlanta

 administration could have occurred without the knowledge of the City Council, since

 there appears to not have been a vote, and no signature by former Mayor of Atlanta,

 Georgia Mohammed Kasim Reed, nor the City Council President.

7.      These failures to settle, disclose, and all actions which were committed with an

     underlying Bad Faith, are Breach of Contract under 41 U.S.C. §6503, by

     participation in the hearing 555133158, State Farm Affirmatively admitted that

     there was a policy in effect at the time belonging to Vincent A. Bagby which

     insured his 1998 Mazda 626 four-door sedan. State Farm failed to disclose this

     known Conflict ofInterest presented due to State Farm's role as the Insurer of

     Record for the City of Atlanta, Georgia, Inc for Umbrella, or Gap coverage above

     the legal limit of $500,000 per incident. As the provider of Catastrophic Loss,

     Gap Insurance, or Umbrella Insurance beyond the limits of Self-Insurance

     maximum benefit coverage of $500,000.00 a similar case (Fried v. North River

     Ins. Co. (4th Cir. 1983) is cited.

          The value of the 2002 Piper, dual-segmented 48-foot truck of more than

$1,000,000.00, without factoring in the injuries of the Atlanta Fire Department

employees, Vincent A. Bagby's bodily injuries, permanent pain associated with
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 10 of 60



those injuries, documented by X-rays of the back, and Magnetic Resonance Imaging

of the neck/cervical spine, and vehicle losses, and after the illegal termination of

State Farm Auto Insurance the following year in October or November of 2011, after

achieving Guaranteed Renewal status for a 20 year contract between Vincent A.

Bagby and State Farm memorialized by assent in a Board of Directors meeting in

April of2011. The result of this termination is the uninsurable status now conferred

on Bagby comprising the related Damages caused by the reputation related Torts of

Slander, Libel, Fair Credit Reporting Act (FCRA), Federal Driver Privacy Act, and

defamation of character relating to the False Information having sold tot Lexis Nexis

by State Farm, and since that time, the two denials of Insurance by Mercury Casualty

Insurance on September 21, 2011, Progressive Insurance on September 22, 2011,

and again July 17,2017 by Progressive Insurance Company. These denials of

insurance are based directly on the False Filings, and Computer Fraud and Abuse

Act (CFAA) 18 U.S.C. 1030, violation by the input of knowingly False Data into a

reseller of Risk Assessment reseller Lexis Nexis C.L.U.E beginning in October

2010, and the subsequent resale of the information to Mercury Insurance, and

Progressive for the Inquiry's and access to Lexis Nexis C.L.U.E. database.

       The resultant denials of credit to Vincent A. Bagby by Mercury Insurance,

and progressive, three times between November 2011 and July 2018. Efforts to have

Lexis Nexis correct the error, which not initially the corporations fault in 2010 or

2011, clearly must assume a level of culpability now for the denial ofInsurance in

2017 due to the same data, now known to be false. Lexis Nexis C.L.U.E. has

changed roles from oblivious purveyor of information that could have been true, or
            Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 11 of 60




      untrue, with no legal obligation to verify the wholesale reselling of rumors, to be a

      knowing irresponsible, negligent, reseller of factless financial narratives, and an

      obstructor of Justice, by intentionally collaborating with State Farm, and becoming a

      co-conspirator and fellow Racketeer, illegally influencing the Municipal Bond and

      Risk Management Market, as well as denying fair rates for service to Vincent A.

      Bagby, a member of the Consumer Insurance marketplace.

     8.      Because the valuation of the 2002 Piper Fire Truck alone is more than

          $1,000,000.00, the financial threshold for the filing of a Federal Civil Suit is well-

          above the stated $75, 000.00 requirement for a case to be considered to be

          deemed eligible to be heard in a Federal venue, as well as the $250,000.00 Un-

          Insured motorist coverage Vincent A. Bagby should be considered eligible to

          recover for his labors in the recovery of a settlement from the City of Atlanta,

          Georgia, Inc. City of Atlanta Fire Department, Office of Insurance and Safety Fire

          Commissioner, and State Farm Casualty Company, Fred Hinson & Fred Hinson

          State Farm Agency, and Lexis Nexis C.L.U.E.

9.        Two Corrupt Organization Federal Statutes were violated by State Farm,

     primarily with assistance from the coordinated actions between State Farm, Office of

     the Insurance and Safety Fire Commissioner, City of Atlanta, Georgia, Inc, and

     Lexis Nexis C.L.U.E. to Manipulate the Municipal Bond Market evaluation of the

     City of Atlanta, Georgia, Inc. Municipal Bond Rating through actions described in

      18 U.S.C. 1961 RICO statute on the open market, by concealing the outstanding

     unpaid risk, and debt associated with OIC case 555133158, Accident 102771037-00,

     also known as State Farm Claim 11-7367-466-D (previously known during case
    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 12 of 60



55513315 as 11-7367-465-D & 11-7367-461-D in other correspondence drafted by

State Farm). This debt was also concealed from the Internal Revenue Service by

both State Farm, and the City of Atlanta, Georgia, as well as the Georgia Department

of Revenue.

       In late 2017, in the months of November and December, a lower, more

accurate assessment of the initial AAA Moody's Bond Rating occurred, a

devaluation to a new AA+ valuation occurred. Clearly, some new evidence of an

existing, credible, and valid claim of outstanding debt exists and was made known to

Moody's for this remarkable development to have occurred. Thus one can logically

conclude, with this evidence that however long the period was that the City of

Atlanta, Georgia, Inc. derived benefit of a AAA Moody's Bond Rating, it was the

result of the herein documented falsifications, occlusions of fact, and professionally

negligent actions and inactions, which collectively hid Accident 102771037, from

responsible parties, either its existence in government databases, such as the Georgia

Department of Driver Services, Federal Motor Carrier Administration, Fulton

County Department of Public Safety, and due to the spilling of all flame retardant

fluids. The City of Atlanta, Georgia Firemen, including Norris Hobbes Gresham, as

well as Vincent A. Bagby were exposed to hazardous chemicals. The incident was

not reported to the Environmental Protection, nor the Georgia Environmental

Protection Division

       Between November 24,2017 and the second WWSB Channel 2 interview

between Reporter Chris Jose and then Mayor Mohammed Kasim Reed, JD,

December 28,2017, the AAA Bond rating ofthe November 2017 interview had
     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 13 of 60



been reassessed to a lower AA+ valuation. Vincent A. Bagby had sent

documentation to Mark Almeida President of Moody's Analytics, and opened

Moody Verification Inquiry 10257995 to ascertain whether Moody's AAA valuation

of November 2017 was based upon knowledge of the Millions of dollars in Fraud,

Professionally Negligent operation of a motor vehicle while chemically impaired,

and bodily injury, and property losses associated with Claim 11-7367-466-D, also

known as City of Atlanta, Georgia Claim CL#IIL0746, and Office ofInsurance and

Safety Fire Commissioner 555133158. Referencing the actions of State Farm

colluding with the State of Georgia government and City of Atlanta, Georgia

government the case of the U.S. v. Woodward, 459 F.3d 1078(11 th Cir. 20006).

       State of Georgia government officials, and City of Atlanta government

officials conspiring with State Farm Insurance Corporation ,a Natural Person under

law to Defraud a Natural Person and Human Being, Vincent A. Bagby of property,

quality of Life, and Intangible Rights to remuneration, to be made whole from the

aforementioned losses of a good financially responsible reputation. This has

contributed to loss of access to Credit, competitive rates for services, an impediment

to a return to employment, pursuit of physical therapy interventions, and the pursuit

of Happiness.

       State Farm violated a second RICO Statute 18 U.S.C. 1962 by selling the

falsified data relating to Accident 102771037-00 Lexis Nexis. Lexis Nexis

Comprehensive Loss Underwriters Exchange. This sale of the False data concerning

Claim 11-7367-466-D to Lexis Nexis resulted in the denials of insurance coverage

on November 21, 2011 by Mercury Insurance, and November 22, 2011 by
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 14 of 60




      Progressive, and on July 17,2017 by Progressive again. Insurance coverage was

      granted by Infinity Discount Insurance on September 23,2011, and began in

      November or December. As a consequence of State Farm second Breach of Contract

      reneging on the Guaranteed Renewal status required the Plaintiff to be charge three

      times eligible market rates by Infinity.

             For Lexis Nexis CLUE's involvement, one must comprehend the scale of

      data utilized by its clientele, the Insurance Industry. Every Insurance Company uses

      the collected data archive and warehouse by Leis Nexis for every insurance

      quotation in the United States of America. The Automobile Insurance policy

      undertaken by Vincent A. Bagby with Infinity Insurance at usury rates, and the three

      denials, one by Mercury Casualty Insurance, and the two queries conducted by

      Progressive Insurance of Florida represent five violations of Consumer Insurance

      Markey manipulations unduly, and illegally influenced by the selling of false

      information by State Farm to Lexis Nexis for the violations occurring in 2011. Lexis

      Nexis is responsible indisputably for the denial of Insurance coverage issued by

      Progressive Insurance of Florida on July 17,2017. Lexis Nexis had been made

      aware of this false data since 2015. Vincent A. Bagby tried in vein for a year to

      receive a substantive response at a level commensurate with a professional legal

      training or audit-level response.

10.      State Farm's False Filings violate multiple Consumer Credit Laws I Civil Rights

      Laws, which despite the best efforts of Plaintiff Vincent A. Bagby have been left

      uncorrected by Lexis Nexis C.L.U.E., State Farm, and the Office of Insurance and

      Safety Fire Commissioner. The violated Consumer Credit Laws that have negatively,
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 15 of 60




and disparately impacted, or affected Plaintiff Vincent A. Bagby's seeking to be

reinsured and employable are:

          Fair Credit and Reporting Act 9FCRAO 15 U.S.C. §1681 et seq; Fairness and

Accuracy in Credit Transactions Act (Fact Act).

11.       The Duty to Defend its client was denied State Farm's former client, Vincent

      A. Bagby, who contracted with State Farm for twenty years. State Farm insurance

      , a Third Party Agent, as well as Underwriter of Record for the City of Atlanta,

      did however, did Defend the City of Atlanta, Georgia, during the hearing, by

      concealing the contractual relationship existing ongoing, to the present, and at

      least since it was negotiated by Convicted Federal Felon Adam Smith, and Jerry

      Melton of State Farm since 2004. The Duty to Defend is an elective exercise, but

      was undertaken to benefit, State Farm due aid in the value of the City of Atlanta's

      Municipal Bond Value, whose evaluation is based, in part, upon outstanding

      debts and assessed level of Risk. Revealing knowledge of this wreck, which

      ultimately occurred to Moody's Analytics occurred between November 24, 2017

      and December 28,2017. In that time frame, by December 28,2017, Moody's

      lowered the artificially high AAA Municipal Bond valuation to a newer AA+,

      which includes the outstanding estimated value of the eligible Settlement Amount

      for State Farm Claim #11-7367-466-D, also known as Atlanta Police Accident

      #102771037-00, and as Office ofInsurance, and Safety Fire Commissioner case

      555133158.

12. A July 18, 2017 Letter of Response verifying Plaintiff Vincent A. Bagby's

      allegations was drafted, and signed by Jillian Block, then VICE Counsel for Lexis
  Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 16 of 60




Nexis C.L.U.E., now Legal Counsel, admits to destroying records prematurely.

General Counsel Jillian Block thereby admits violating the Federal Driver Privacy

Act. Plaintiff Bagby now has no driving record to be evaluated by a different

insurance company. Thus the accident is not there, but the denials of coverage are,

and in this letter, Block tries to flaunt the idea that there is no responsibility that

LEXIS Nexis C.L.U.E. can be held to because they are not a government agency.

Due to its aggregation, retention, and purveyance of publicly available data, Lexis

Nexis C.L.U.E., by virtue of Federal Government contracts, has a greater liability,

one could argue. The United States Federal Government has a responsibility to

protect, one's Civil Rights, Human Rights, and Privacy Rights, and therefore

cannot lawfully accumulate, inaccurate, and unreliable information for

determinations of Credit, Employment with any corporation, public, or private,

even the government itself. Meanwhile the United States government, national

corporations, do make determinations of extension of credit, insurance, and

employment, based on, in this case, information known to be false. The United

States Federal Government could deny employment to someone based on Lexis

Nexis's sale of false information, with an extremely high likelihood of certainty.

Federal background check utilize Lexis Nexis LE (Law Enforcement), and Lexis

Nexis C.L.U. E. consumer data for determinations of employment, particularly

positions of great responsibility. Plaintiff Vincent A. Bagby has a United States

Postal Inspection Service Identification Theft Case 31737670, with the Northwest

Georgia Division of the United States Postal Inspection Service. Lexis Nexis

C.L.U.E., therefore is guilty of being complicit with the Insurance Fraud first
    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 17 of 60




  employment, based on, in this case, information known to be false. The United

  States Federal Government could deny employment to someone based on Lexis

  Nexis's sale of false information, with an extremely high likelihood of certainty.

  Federal background check utilize Lexis Nexis LE (Law Enforcement), and Lexis

  Nexis C.L.U. E. consumer data for determinations of employment, particularly

  positions of great responsibility. Plaintiff Vincent A. Bagby has a United States

  Postal Inspection Service Identification Theft Case 31737670, with the Northwest

  Georgia Division of the United States Postal Inspection Service. Lexis Nexis

  C.L.U.E., therefore is guilty of being complicit with the Insurance Fraud first

  caused by State Farm. Lexis Nexis, by virtue of not correcting the corrupted data,

  and instead destroying it has compounded the damage, and shown a willingness to

  disabuse the small individual consumer, and to a degree that is clearly illegal,

  directly influence Consumer, and Municipal rates for Insurance, both Healh

  Insurance (recall the spillage [UNRcompl;ainEPORTED] of flame retardant

  chemicals in Office of Insurance and Safety Fire Commissioner 555133158, State

  Farm AD013, State Farm Claim 11-7367-466-D) and Auto Insurance. Lexis

  Nexis is paid for every inquiry conducted by an insurance company, at least in

  Georgia, and to a greater than fifty percent market-share currently nationwide.

                                 Prayer For Relief

       The Plaintiff, Vincent A. Bagby, Pro Se seeks Justice for the Criminal

Violations, enumerable violations of Civil Tort Law, Professionally Negligent and

Reckless actions of Law by licensed Attorneys of State Farm, Lexis Nexis C.L.U.E.,

Licensed resellers and Examiners certified and paid by the State of Georgia to be an
    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 18 of 60




advocate for the Citizens of Georgia. When a consumer is against powerful, monied

corporations with teams of lawyers, and insurance product specials to be objective,

amd be a fair objective evaluator of contract law. Punitive measures for the years

long delay to evade the consequences of a contract failed to be enforced by the State

of Georgia by the Attorney General's Office of Georgia, Office of Insurance and

Insurance and Safety Fire Commissioner.

       Plaintiff Vincent A. Bagby seeks thee affirmative granting for the enclosed

Motion for Summary Judgement, based upon the Facts of this case which were never

disputed in the prior two filings which were GAND-l:16-CV-03535-CMS-RWS, in

the Atlanta Division of the Northern District of Georgia, nor the second filing which

occurred in the Southern District of Illinois, East St. Louis Division, as case ILSD-

3: 17-CV-01 069-JPG-SCW.

       Plaintiff Vincent A. Bagby also seeks to be compensated his Pro

Se/Attorney's Fees, in the legally recoverable Paralegal Fees, with a negotiable

multiplier for his dual role as Pro Se Attorney and Paralegal combined. The

associated Paralegal Fees, for which remuneration is being sought is recoverable

under Richland v. Chertoff (2009), which establishes Paralegal Fees as recoverable

in the same manner as Attorney's fees, along with an appropriate 10% interest for

each year since the date of the claim, October 4,2010 from State Farm. A

negotiable, Undisclosed Settlement of this case is sought from State Farm Casualty

Insurance Company, Lexis Nexis C.L.U.E., and the Georgia Office ofInsurance and

Safety Fire Commissioner, and the City of Atlanta, Georgia, Inc. All Parties are

guilty of these names Federal Crimes, and Civil Torts, and Professional Negligence
    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 19 of 60




claims which has not to the present filing been disputed. There must be a clear,

distinct communication that violations of this type, and to this degree, and scale of

broad, industry-wide involvement will not be tolerated by the United States

Department of Justice.

       The Plaintiff Vincent A. Bagby seeks a Jury Trial to obtain the settlement of

claim 11-7367-466-D, from State Farm, for its failure to seek redress from the City

of Atlanta, Georgia, Inc., this includes State Farm Corporate, as well as, Fred

Hinson, personally and Fred Hinson State Farm Insurance Agency. Also Vincent A.

Bagby seeks to have the professional Licensure of Defendant Fred Hinson revoked

indefinitely for his egregious Federal Crimes and Civil Rights Violations, which

were committed by a trained professional who knew the implications to his decades

long clients credit, the betrayal of the Public Trust that State Farm has overcharged

its clients, nationwide for years, and are at present being encouraged to leave

Arizona with backlogs of lawsuits. Plaintiff Bagby seeks an undisclosed settlement

with Fred Hinson as the owner an individual defendant. A separate settlement is

sought against the Fred Hinson State Farm Agency, LLC, for a separate undisclosed

settlement for the actions of the corporation.

       For State Farm's collusion, and coordinated efforts to Defraud, Vincent A.

Bagby, with the assistance of the Office of Insurance and Fire Safety Commissioner.

Plaintiff Bagby seeks a separate negotiated settlement, with State Farm Corporate for

the violations previously enumerated in the complaint relating to case 555133158

with State Farm employees Jerry Melton, Joseph Hovan, and Joseph Homan, who

participated in the complaintlhearing presided over by Menase Zewde, reporting to
    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 20 of 60




Supervisor Joanne Oni, of the Georgia Office of Insurance and Safety Fire

Commissioner.

       For the Professional Negligence, and Professional Malpractice committed by

Examiner Menase Zewde, Supervisory Examiner Joanne Oni, employees of the

Georgia Office ofInsurance and Safety Fire Commissioner, Vincent A. Bagby seeks

an undisclosed settlement, the enforcement of which a Federal Judge would compel

the Georgia Office of Insurance and Safety Fire Commissioner to settle in one of the

following methods to comply with this Prayer for Relief. The first is a Claim to the

State of Georgia Tort Claims Policy TCP-401-14-09. The second is a

The Plaintiff, Vincent A. Bagby seeks a negotiated settlement, to be known only to

the parties named as Defendants in this action, and himself a negotiated settlement.

       Plaintiff Vincent A. Bagby recommends that the sanction of dividing the

percentage of the State of Georgia, more than 150 Countywide, and Municipal

monopolies of every State of Georgia, every County, and Municipal subdivision in

the State of Georgia has its Tort Claims Policy through State Farm Insurance

Agency.




                                                    Vincent A. Bagby, Pro Se
                                                    1365 Lake Colony Drive
                                                     Marietta, Georgia30068
                                                        (404) 399-6451
                                                     vabagby@gmail.com
                  Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 21 of 60

SOCIAL SECURITY ADMINISTRATION
                                                        Date: November 21! 2018
                                                                              ~




           VINCENT A BAGBY
           1365 LAKE COLONY DR
           MARIETTA GA 30068-2847




You asked us for information from your record. The information that you
requested is shown below. If you want anyone else to have this information, you
may send them this letter.

Information About Current Social Security Benefits
  Beginning December 2018, the full monthly
  Social Security benefit before any deductions is ...... $ 1365.60
    We   ~educt    $0.00 for medical insurance premiums each month.
  The regular monthly Soc!al ..•Sec;urity payment is ........ $ 1365.00
  (We must round down to the whdle dollar.)

  Social Security benefits for a given month are paid the following month.         (For
  example! Social Security benefits for March are paid in April.)
  Your Social Security benefits are paid on or about the third of each month.
Medicare Information
  You are entitled to hospital insurance under Medicare beginning July 2008.
  You are entitled to medical insurance under Medicare beginning July 2008.
  Your Medicare number is lYVO-CPO-TA35. You may use this number to get medical
  services while waiting for your Medicare card.
  If you have any questions, please log into Medicare.gov, or call
  1-800-MEDICARE (1-800-633-4227).
SUSPECT SOCIAL SECURITY FRAUD?
 Please visit http://oig.ssa.gov/r or call the Inspector General's Fraud
 Hotline at 1-800 269-0271 (TTY 1-866-501-2101) .
                                                    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 22 of 60
                                                                                                                                 ...        .
                                                                                                                                         1IIt'.




 V\
          ~I
       "'11.--)
'7 -I ~
':r C'\ !.-
i"'
l:                ;(   I
'3- f                  I~                                                                                                               l'
~j
                                                                                                                                        ""c
             ~ §                                                                                                                        ~
                                                                                                                                        )I
01           7    il                                                                                                                    ~
~            !'.. a
~ l          "'"
             '0"       I:                                                                                                                ~
~             f        I
                                                                                                                                         r
Ft                         2
"
"i
-1t         t·I •                          I I I. II ,
                                                                                                                                          )
                                                                                                                                           l
  i         -.'"       I           i
                                                                                                                                          -\(
                                                                                                                                           '"...
                       I
  !         ......     '




  I   r!
       l    ..,...     .
                                   fDb"
                                  .. l't
                                               I~
                                                                                                                                            c
                                                                                                                                             .J..



                                  it"I~ I~
      ~rei
 '..$ -h               i                   1
                                                                                                                                             ,c"
                                                                                                                                              (


      (1) ~                I
      ~ ""
          1:1          ~                                                                                                                   .,r
 !,'k~ ,. Ii                                                                                                                              l:
 '..
 i ......


 1<:
            I!'"

            ".

                       i                                                                                                                ~
                                                                                                                                         (..
                           ....                                                                                                         tI
                                                                                                                                         v
                                                          I11I   · • II   I ~/rl I I I I -I         I. I f f   I     I I I   I         FS
                                                                                                                                       .......
                                                                                                                                       v
                                   Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 23 of 60
•                                                                                                                                                                                   PMi&2atl

     RIIIAAD
          on-2 . . . . . . . . . . .4IIIIfIped _MIlIa .... blnd1Um ........... OIIwwIl........                     _**_.......,....un. ...., _ ....... ...,.,..,...,
       ••h.WI . . . . . . . . " .......... IrIirIIr.I!Id ................n.................... IIoaMdUit. . . . . tn.II:Ik ........... DeUd . . . . . 1JIkIer
       ,...., .... tIIl . .tnlnlck_tlmlngleft . . . . . . . . . . . . . . . . . . . ,.. ,... . . . . . _ _ .................... 1M
       ......................... 1IUIiIl_ _ ....................v.....' .. froIII ........... - -. . IIft ..................
       " . . . _.............................. -..-1 ............._ _ InrIINI . . . . . 0IIIIW1 _ _ _ _ ...................111Y
          "'lIIlMI2IIO"'_c.a.~
                                                                                I'llr       71 2 (J "          N..... 'IIi H.y
                                                                                                      f"'tJ'l'tu"t~l~ J.",M." #)"j1l'J-II ....) f.r1.'

     INDtOA,..ON..".~~ . . .FiiI_

       ~GI'Ilu'I""
                                                                                                                                                                    aJQQE
                                                                                                                                                                    1IIIOfIIH            e



    ,...
                                                                                                           --
      " " ' - ,--....• --l.

       1'IdI.......
           &wa                    '-;;;"-        .......         ..........   ~
                                                                                      "'CINi I=: ._*
                                                                                                   .... - .......
                                                                                                                       ...
                                                                                                                       Comp.
                                                                                                                               -!.

                                                                                                                                ......             .....
                                                                                                                                               CIIMWW
     'U                       1             l'
                                                 _    •. ..1.
                                                                 1

                                                                              -        it

                                                                                  . ... MID' it i'
                                                                                                         ,~,
                                                                                                                  st           'I


                                                                                                                                    .M'n!fI
                                                                                                                                              [1
                                                                                                                                                           •
                    ...... "" ............
                                                        t
                                                       III              r
                                                                                   1
                                                                                   ?                                   VEK..:L-                    WH..J.-               ...... A11811
                                                                                                                                                                                         .,
                      ""-'''--'                        4              T            a                                'II'EH. .&-.                   WH..L-
       0IIMga0llW                                                               ow-:
          ...... 'I/'tI!Ick

                                       I     DMt_            1            Vfi                                                                        •         .,   ,.         ~11

                                       I     1lIIftt.        a           '"                                                                          la    't       I-         I'        i!
    II..ABT NI\Me             ARIJT               MII.'IfIIII8                               ~   ..   ~     ZIP
Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 24 of 60


                      ":'---                 ,..   .~   ,..




                                                                                  ....

                                                                              ••   •   •


                                                                 i   •



                                                                         .   .\
                                    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 25 of 60                                                                            ."""
                                                                                                                                                                                     :
                                                                                                                                                                                     I(



 !1'I'I~iif
 f·
 !Jfl I
       ,Ii
                             iii        iiii~               liii
                                                          II -;' I tht~
                                                                            'I~j
                                                                            ~~ ~
                                                                          !II
                                                                                       jjj
                                                                                         f~            'fum I IU111il1I1;!. i't: IJ I ~ ~! J                      i ;i
                                                                                                                                                                                     ~




 1,1 ~ ~ I                                                           I I. I ~                          II~ il"Ui I iji ~ Ht.'l · wi fm i!1 ,1
                                                                                                                 •                   I            lj·

 I                  I         'Ij ·i
                              'I'          '!' '!' -;'?

                                                 Ifi i i r
                                                                 '1''l''

                                                                                   f    IIi                   I i : • IIi II                                  i

                                                                                                           INiiiiil~iI ~ Hm! il~j.1                      'lJl!i:
                                                                                                                                                           j'.11
     ..... -            ~~~~,~7             "'";'''1'f'~~1'                'f":'t        ~~--:


           111111
     tii '11"liitl                          fillifli I" iJI fiJi'; I.
                                             i~llf'l
                a            'Iii       I !f"I.
                                                        i       J .

                                                                                    I fillI
                                                                                    I
                                                                                                           If ilifEt
                                                                                                           If
                                                                                                                         f ii, I
                                                                                                                               If                   1
                                                                                                                                                                  '1.1.
                                                                                                                                                                  1
                                                                                                                                             1.
                                                                                                                                                         U,~lji
                                                                                                                                                             .1
                                                                                                                                                                II
                                                                                                  !;
                                      to
                                                                                                              I    i
       il e
       I
        '1''':' i                     l.if·                         I'
                                                                    " '!''f' ':'
                                                                    I Ili
                                                                    it
                                                                                         '!' ~ t iii


                                                                                                            i
                                                                                                                               I
                                                                                                            itjttS, iii;; Hjiii I ii II
                                                                                                                       I i ! fIll ',. I                  ! ~IJI
.~~--                         ~t~~~~                                                    •• ~8               f                } (i . I                    t    Iii
iiI'I;
Ii ~I;                 '11iiU
                    _I II.                          ii               1"'" ii
                                                                  *':,..1               ititlr
iI         I.
               E
                    i    II
                         I. fI        '1'~'1'
                                                I           ~ f'- I '
                                                           iii
                                                                                         Ilf
                                                                                                       Ifiill
                                                                                                       ~IJ~~i
                                                                                                              iiiiliiilntUflUiIUUWi
                                                                                                                          I I Ii f~.
                                                                                                                                    II
nUi I ~ I                     I       fIll III -'I Iii '.1.&                                           f   II'           'rt f
                                                                                                                             t               f·                       I
                                                                                                                                                                          0
                                                                                                                                                                          j
WIt                                                              " ill,                                   fl1
                        ..                                                                             fiiiii,.'!"'Ji iii i1iiii iiiijjii i i{7'
                                                             I                .                        !It"llf Ii f II I '11'lfr,v
                                                                                                       'f lii~ I T I
                                                in:;:.~
                                                                                                                                i J I fI I
                                           , WI i. IJE'> I i II If I : jfiH I UHiiiii Hii
                                            ~j II ~
                                                                                                                     I
                                                                                                                         'I',i
                                                                                                                         ':'':''7'       i   if
                                                                                                                                                     J
                                                                                                                                                        " 'I
                                                                                                                                                    fiji " J I
                                                                                                                                                          I f I
                                                                                                                                                            i .
                    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 26 of 60




                                  OFFICE OF
                   INSURANCE AND SAFETY FIRE COMMISSIONER
                                                                                                         SEVEJITH R.OOR. WESTlUWER
   RALPH T.1MlGENS                                                                                             R..OYD 8UIl.DING .
COMMISSlOJIIER OF IIII!liURANCIIi                                                                       21URnN wne tuNG.JR. DAM
 SAFElY FlRECOMMI5SfONSi                                 October 5~ 2011                                   ~8EORGIA          30384
~l.DMCOIIIIIIISSIONE                                                                                            (..tQ4) 65&205f
   COMPTROLI.ER GENERAl.                                                                                       www.oci.ga.gov

 Me. Vincem A. Bub"
 1365 Lake Colon\:"-Drive
 :Vfariena. G.-\. 30068

 RE:       OurCaseNumber.           555133158

 ~M!.. ~Y:.. ~_._ - _

 Thank you for contacting Insurance Commissioner R.aJ.ph T. Hudgens about your problem. \\>1lile it is
 unfortunate that you require assistance, we will be glad to help you in every way tbat we can..

 Your case has been assigned to me to conduct an investigation for you. Please let me know if you ha:....e any
 new records or changes concerning your case. I will be back in touch ~itb. you as soon as we obtain
 infonna:tion regarding your case.

 [f ~ou have any questions or comments about your ~ please contact me at the phone number listed below.

                                                       Sincerely•

                                                       .t.Menase Zewde
                                                       Investiga1.OT
                                                       Consumer Services Division
                                                       Pbone:404-657-8463
                                                       Fax: 404-657-8542

IMZ




   TtfE OFFICE OF INSURANCIEAND SAFETY FIRE COMIiIIISSJOHER DOES NOT DlSCRlMfHATE ON THE BASIS OF RACE. OOUJR. NAlIOHAL 0RfGJN.
                sex. Ra.JGtON. NilE OR otSABIU1'Y IN EMPLOYMENT OR lHE PROVJ5ION OF PROSIMMS OR SSMC&S

                                            ------------
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 27 of 60



                                                     tJ.s.~atofJutice




   •                                                 Federal Buraua of blftlStigalion




                                                   Post Office Box 98128
                                                   Atlanta, Georgia 30359-1828

                                                    May 17,2017
Vmcent A. Bagby
1365 Lake Colony Drive
Mari~ GA 30068



Dear Mr. Bagby:

               Refenmce is made to your emaiIs that you submitted to me OIl May 15,2017;
refenmced is also made to your com:spondencc, which waa roeeived in the Atlanta pivision of
the Federal Bureau of Investiption (FBI), on May 11, 2017, which contained copies'"Of letters to
and from the Georgia Office of Insurance and Safety Fue Commissjooer, Consumer Services
Division; City of Atlauta, Department of Law; the Illinois Department oflDsurance; and State
Farm Mutual Automobile Insurance Company (State Farm), in regards to your claims that you
submitted to State Farm and the City of Atlanta that arose from an automobile collision, which
occurred on October 14,2010, that involved a vehicle that was driven by you and a vehicle that
is owned by the City of Atlanta

               Your conespondence did not indicate what you are seeking from the FBI and
after a review ofthe information that you submitted please be advised that the FBI is not the
proper agency to contact if you are seeking assistance regarding this matter. Therefore, I am
returning to you the original conespondeJ::Ic that you submiUl:d to this office.




                                                    David 1. LeValley
                                                    Special Agent in Charge



                                                    By: rJ~J.-~
                                                    Kristi.Dc Z. Green
                                                    CbiefDivision Counsel
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 28 of 60



Vincent A Bagby
1365 Lake Colony Drive
Marietta, Georgia 30068

November 30, 20 i 1

Ms. Kristine Z. Gteen
P.O. Box 98128
Adanta, Georgia 303S9-1828
Dear Ms. Green,
           I opened a complaint with the NationallDsw:ance Crime Bureau for Fraud involving State
Farm, State Farm Public Affaits Repn:ecldatiw Jerry Milton, Joseph HomaDs Josept Hovan
Mayor Kasim Reed, City of Atlanta, Georgia Inc., AtJanta City AUofDOy Odhy ~ Fred
I-f,-ns.-,n State Farm Agency & its CEO Fred Hinson.
       The callcenrer rep, as well as Paralegal Robert Keller, instruc1ed me to call the FBI.
   Please, recall your letter dated May 17,2017 without a file number denoting an
UDO~ oftbook operation for someone's benefit, so as not to create a record.

        The letter alleged that the Federal Bureau of Investigation does not have jurisdiction
investigate Consumer Crime, Insurance Fraud worth millions.
      I have written the General Counsel of tile Insurance Crime Information Burreau with
whom the FBI generally cooperates.
      To pursue a legal remedy for these violations I have filed OAND-l: 16-CV-03S35-CMS-
RWS in AtJanta Federal District Court for the Northern District ofGeoIJia in 2016, and in 2017
ILSD-3: 17-CV-01069-.JPG-SWC, in the Souther Discttict of Illinois in East St Louis, DJinois.
        Please expJajn the discrepancy, ofwbich I knew.. and lack of devotion oftbe FBI Atlanta
office rcgaa--dir.g the major ,iolations of Federal and Criminal Laws.
       Thank you in advance for your coopemtion


       Sincerely,


      Vincent A Bagby
                     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 29 of 60

                                                                                                                                                             iN


  From:                                         Burns, Gwen <GBumsOAtlantaGa.Gov>
  Sent:                                         Tuesday. November 29,201111:53 AM


                                                                                                                   -
  To:                                           Menase zewde
  Subject:                                      Vfnamt A. Bagby - lllO74, Your Case No.:              555133158                   4",,", t        f,., I
                                                                   J,t.wa ~ lID                              ~I r~L.                fY.., 1v'1 '" ~A~
                                                                                                                                      .

                                                                                                 OFt'.
  Claimant:
  CIatm No.:
                                 VlncentA Bagby
                                 11L0746                                     ~"L.~ C...       ftf" '? Af, ",,"w,1   ~
                                                                                                                                           A-..
                                                                                                                                I, ,~~ S) IAn.., l....}
                                                                                                                                                            .../
  Your case No..:               565133158
  Date of accident:             10/14110                                 ~,,""41f~""                               'i"1fi..". ....:e
                                                                                                                   iiII'd'>
                                                                             ~,~~                                     WU... ~ Pit\'; ,k
  Menase,
                                                                              f", ....l...- V)t d ...... .P'~"''''
                                                                                                                   .I
                                                                                                                          I! :t -
                                                                               Dil S ~1.At. (II' " ...... ,.,f'J"'1L-----....;......---
                                                                                               ,..,.JC.I                                  f.I .... ",rt:,,'h..) IV.
 This correapondence is sent to acknowledge receipt of your October 5~ 2011 correspondence to this                                                                 ...
 office as wall asmemoriatiz.e our tetephone converaation last month regarding the diapoeition of the                                                              ('
 above-referenced claimant.. As I mentioned to you, this claim will be sent to the Atlanta City Council
 with an unftM:MabIe recommendation to pay because it does not compfy with the requilements of
 notice under GeoIgia law 88 the six month statute or lJmitations expired prior to receipt of the claim.
 The accident 0CCtJrI'9d on October 14, 2010, but thts                       omce
                                                             did not receive written notia!t from the
 dalmant until September 28•.2011.


 O.C.GA §36-33-5(b) states in pertinent part:

                    Kfthin Bix monIh8 of the happening of thfJ event upon which a claim against a
                    municipBI corporation is prerFlCf:JIsd, the PfJI'8O/1,. finn, or corporation having the
                    claim shall fJl8S(jnt the cIflim in wtIIIng to the goveming authortty of the
                    municipal corporatton for adjustment, stating the time, place, and extent of the
                    inju'Yx as nearly practicable, and the negligence which caused the injury... ,

Please let me know if you need anything further regarding this matter.

Regards.

Ms. Bums.


~:1Iwuu, etllIm6 .Mturapt
CIty of Atlanta. Department of Law 168 MitcheIf Street, StN I Suite 4100 , Atlanta, GeorgJa 30303
Email:     ~.goy
(404) 330-6484 (office), (404) 494-1659 (E-fax) _ _ _ _ _ _ _ _ _ _ _ _ __


.... .... _    . . . cIsct~ ......... ••ue ............,......                 ir_..
1ID.,.,lallli tIetI..".,.. .. _III. .....,.,.'.' . . . . . als iIIIfIII . . ."..". . . OCIIIIWa ............
                                                                                         .111....... "u~'r   ,'or..,,.,...I!J114 G. . . ..., or
                                                                                                                    ... '..a,. .......  ,......
."",.,III"""
$IIIdIJ'
       =     '"...,...,,--
Iordlltll_"fllu II . . . . . . . .1• ..,JlctG'u ...............,...,.., .. UIlJ,
                                               IIG _NlllTC.1lM "'~,.... . f l .
             Jli"1D tlJellSl8d . . . . . . . . . JJ'aR* 1'tI8.
                                                                                      d ''''.."."".CIIf''~ct_. t
                                                                                  '$& 1IGIIY.......otthl$ .....         or-.,..,...       Je. . . .
                                                                                                                                      ItItdIfllllm tile




                                                                        1
Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18         ,. ..."t:!
                                          ro • • ,. i- • Page     301: of  60 I"V
                                                                       • t)WI',J,
                                                           j\A "'.   r """'   'S i..J A- P:P- A..O
                   Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 31 of 60
-
...."..r;




                                      CITY OF ATLANTA
                                           DEPARTMENT                            OF      LA.W
                                                      Sm'no 4100. CJJT HAll TOWB.
                                         61 Mm::Ha.L SlREEr. S.W.. .A:Il.A.JrrA. GEott.oIAlO3OJ...JSlO
                                                               (404) .!JO.6488

                                                          October ll" 2.011




             V'1a pick-upfrom the Depart:num.t ofLaw

             RE:    Georgia Open Records Act Request for Records Related to Incident on
                    October 4, 2010.

             Dear Mr. Bagby:

              Please accept this correspondence in response 10 your Georgia Open Records Act
              request;, dated Octnber 1I, 201I, received via hand d.e1ivezy in the City of Atlanta
              Department of Law and addressed to CiI;y Attorney Cathy Hampton. You have
            . requested. the following recoms:

                    L      The bond number and/or policy number which OOVeIS the Piper
                           Firetrack. model driven on the day of the accident, Octnber 4, 2010.
                    2..    The iutemal personnel -:record disciplining Fireman Noms Hobbes
                           Gresham, ie.. Reports,. results of any chemical/alcohol test results.
                    3.    A document of whiclllegal officiaJ :reviewed the action of David Rhodes
                           the Battalion chief Commander at the scene who prevented medical
                          field evaloations upon Vincent A. Ba.:,vby.     .                         ~
                    4-    The name and position of the legal officer who has pennitted Norris
                           Hobbes Gresham to he driving on a Commercial Driven; license after
                          he has caused an accident, while speeding. and injm:iou:s to a third
                          party during a wander and froUck cat.egurized unoffi.cia1nnsanctioned
                          trip on Chattahooehee A'VeJlue.
                    5.    The edneation vitae of the legal officer to establish whether or not he or
                          she should be cognizant of the fact that a CDL holder most be accident
                          free, in order to relaiD. his or her COL license in the slate of Georgia.
                   6.     The amount of the uninsured motorist coverage to rth evebicle in
                          question, 2001 Piper firetruck involved in the October 4, 2010 aa:ident
                          worked by David Fernandez of Zone 2, under the immediate command
                          of Tony Si..'1gb 0050, Kelvin Woodey" and ultimately CollIJ11aIlder Lt.
                          Browning.
       Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 32 of 60




       1. The phone teeords of the ce1Iul8r phone used by David Rhodes,. paid
          for by the City of Atlanta Georgia, to confirm that David Rhodes eaRed
          David Fernandez direet1y to inveStigate the aa:ident scene across tlom
          the Joranys Pizza located at 1465 Cbattahooehee Avenue.

  ue to the size of the CilY< of Atlanta and the voluminous number of records.created
 .ithin the city on a dailY lJaiis,. eachdepartm.ent or si'mi1ar .rut, within the City is
 nnsidered to be the custodian of its own records for the pUrposes <of.COJnPIi8nce with
the .requiremenm of the Georgia Open .Records Act. The Department of Law is not the
custodian of any records responsive to your request.
Responses to the individually numbered Items ofyour request ate asfonows:

       L      Tile City of Atblltta seii-insures, thetefme, thetl:l ~.no J."eU)rds anywhere
              within the City of Atlanta responsive to this portion of your request.
       2.     This portion of your request is more appropriately directed to the City of
              Atlanta Department of Fire Rescue.                             .
       3.     This portipn ·CJf·~ request is .mote appropriately directed 10 the City of
              Atlan13 Department of File Rescue..'            . .                      •
       4-     This portion of your request is more appropriately directed to the City of
              Atlanta J>e.tjattmentof Fi:I:e Rescue.. .
       5-    'Tbls pordtm(J{your .request is ·more appropriately directed to the City of
             At1iuata ~ofI?re Rescue:,· . . '             ..
       6. The City of Atlanta self-inSuies, therefore, there are DO teeords anywhere
          within the City ofAt1anta responsive to thisportion,ofyour :teq'l8t.

In 0ftJero. to request recorqs from the· Department of··Pire Rescue·you .may. use     the
following contacti:nformatiOn:        .

       Atlanta pjre·Rescue Department .
       Captain J.L Bundridge
       PUblic InformationOflieer
       404-546-7004
Please note tbatin ~. to m~effectively cOIIlD.lDDicaJ'e~YOU reganDJHl request
under the Georgia Open BecordsAct;itis ~.thatJou pi.'tlYide" maiIDJg~ an
email ~a fax number,oratelephone <number mallow. the Jeeipient.ar your
request to adequately respond in a timely manner.

Sincerely,
                         ,

0;-;,b'f:t~'1Y'J/v~.,~
Kristen Denius
Senior Assistant City Attorney
                Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 33 of 60
                   Case 1:16-cv-03535-RWS Document 3 Filed 09/23116 Page 4 of 5
                                     -- (J1$"

                         Iv'\ I\;~) -tr>"..tt    J vA, t'   .J;t, ~ no . .~bl,,-   l . . . -Ke,.t. . ~ IVL~U~ t\J
                     Having reviewed the complaint and attachments, I find that Plaintiff's
                                                                                                               -
           -allegations, hich... I accept as true
                            ..........-.~..,..
                                                      0   not state a viable cause of action against any of

           the named defendants and that Plaintiff's realistic             ~hances     of ultimate success are
           ,"

           slight. Plaintiffs complaint fails to '''give the defendant[s] fair notice of what

           the ... claim is and the grounds upon which it rests. '" Bell All. COW. y. Twomblx. 550

           U.S. 544,555 (2007) (citation omitted). Plaintiffs complaint also contains no short

           and plain statement of the grounds for the court's jurisdiction in accordance with the

           rudimentary requirements of Rule 8 of the Federal Rules of Civil Procedure.

                     From the face of Plaintiff's complaint and the civil cover sheet that Plaintiff

           completed, there does not appear to be either federal question or diversity jurisdiction.

           The presence or absence of federal question jurisdiction is governed by the "well-

           pleaded complaint" rule, which provides that federal jurisdiction exists only when a

           federal question is presented on the face of the plaintifrs properly pleaded complaint.

           See Caterpillar Inc. v. WilliamS, 482 U.S. 386,392 (1987) (citing Qylly v. First Nat'l

           Bank, 299 U.s. 109, 112-13 (1936»). There are no allegations in Plaintiff's complaint

           that would support a claim arising under the Constitution, treaties or laws ofthe United

           States.

                    It is also apparent that no diversity jurisdiction exists. Pursuant to 28 U.S.C.

           § 1332, federal district courts have original jurisdiction for all civil actions where the


                                                             4

A072A
(Rev.BIS
2)
                             ~o 0 l; AJ"",)I"-> ;~l} J D C~~o;A~J",,~ ..
                     Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 34 of 60
,   ~




         f~c~r~l"-fh!.                    t1   e,,,,+~,,-+eJ'    ""': \-t     j~"~'j~/t-'\'IN? )eh...+e~YA
                                        UNITFDSTA~~STRICTCOURT                      (v ~Jt VfT4DN
         Vincent A. Bagby
                                   FOR TIlE NOR'fHBRN DISTRICT OF GEORGIA               DI' . /
                                                                                          -t* r ~
                                                                                                f   I>
                                                                                                          T":
                                                                                                            I-..
                                                                                                                     .
                                                                                                                   J ~ .....
                                                                                      ( Ft"p             Jt..~1~
         Plaintiff                                          )    Civil Action No.                                    "
                     v.                                     )    OAND-l:16-CV-03S35-CMS-RWS
        City of Atlmta Georgia Mayor Mobamed                )

        Kasim Reed, Cathy Hampton, City Attorney            )

        State Fann .Insunmce, Inc..                          )
        Office of Insurance and Fire Safety;             )

        Ralph T Hudgins" Menase Zewde.                      )
        State Fmm Insumnce Company~ Inc~                 )

        FRd Hinlson A1pJcy, Inc.. Fred Hinson,          }
        Ed. ~ Ir, CEO State Farm,.                      }

        LexisNexis CL.U-E.                              )
        Defendants


          PLAINTIFF'S FmsT SET OF INTERROGATORIES INTERROGATORIES TO CITY OF
                                            ATLANT~     GEORGIA" INC.

            Instructions: All questions are to be answeted completely,. truthfully~ and in tbeir entirety
        Definiti.on(s): "Yeu" is a referem fur TIle ~ of Atlaata. ~ tIie CIty gf AdaaCa Law
        Depau1:uIaat, or aay oftieial pMt orpna pt privy fa eitIaer fin..,.... II:nowIedp, or IepI
        dn-=..tatiM, or . . . . f1IIwaat fafonaatiea _ ...... trw. . .l .......         J'e8P8DSCS"    8tc8e
        qaes:tiou~        welllemoned is assumed to be iodosive of Mayor MohsIIDUW Kasim B.eed.
        CbiefCounsel Cathy Hampton.. AUnmey Kristen Denius,. and Ci1y LawDepm£WAlt ~Y.
        the City of Atlan18. Fim DepaumeDt Pc::rSOlDld involved Cpt. David Rhodes F':u:eman Norris
        Hobbes Qresbam. the AtJama. Gecqla M:uuicipal Court CJedc's Office coJJeetively,. and its
        supcrvi30m i.e. Ca....en Bums,. Ms.. Dauphin, etc.

        For each question divDlge, disclose, aad otherwise Slate the name of1he City of AtJanta, Oeorgia
        employee, contl'atot, or authorized ageDl wbo perfutmcd the act in questi~ signed the disputed
        documentatitm, or state the 118Dle in written form which official, or agent, did not sian various
        documentation and should.b.ave in an official capacity.

                I. Do you admit that a City of Atlanta F'ueman.. Norris Hobbes 0Jesbam was tDc driver
                   of a 2002 model ofthe make Pipe£ Fire Truck; aod said vchiclc collided with tbe
                   vebicle driven by Vmccnt A. Bagby, an insmul of Slate Farm InswaDQO Ccwrnp8llY,
                   Inc. fiom 1994-2011, on aD ~ policy,. t!ud: the AccideatIIncide report fOr
Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 35 of 60




 this same accident #102771037, completed by Officer David Fernandez of the City of
 Atlanta Police Department listed Driver Impairment as a contributory cause of the
 accident on the part of the driver of the City of Atlanta Fue Truck?

 1. B. Do you admit now that Norris Hobbes Gresham, his generally and professional
    levels of negligence due to chemical impairment: was the cause oftbe wreck on
    October 4, 2010?

 2. Why did City of Atlanta offer to settle with Vincent A. Bagby for the accident of
    October 4, 2010?

 3. Why did the City of Atlanta, Georgia, Inc. conspire to evade responsibility and
    compensation owed to Vincent A. Bagby for pmfessionallongwterm physical
    therapy for injuries, and chronic pain resulting from the accident #102771037 by
    falsifying documents? Did State Farm's Catastrophic Loss Unit. and Public
    Affairs personnel advise Mayor Mobatmned Kasim ~ and Cathy Hampton to
    not pay?

 4. If State Farm advised City of Atlanta to not remunerate Vincent A, Bagby~ was
    the City of Atlanta threatened with being rendered uninsurable by State Farm and
      losing the ability to self-insure because of negative bond ratings in the market
      place?


 s.   How many vehicles were stated as being involved in the accid.em which 0CCl.lCl.ICd
      on October 4, 20 10, accoJ.'ding to a fraudulent Insurance Claim filed by the City of
      A~      Georgia, Inc.?

 6. What was the motivation behind the decision,. and how and by whom, was the
    decision made tbat City of A~ Georgia would, or should file II claim. that only
    the 2002 Piper 40 foot fire truck driven by Nonis Hobbes Gresham?

 7. Do you concur that the original official accident report :6Ied by Officer David
    Fernandez clearly states there were in fact two cars, that the AocidentlIncident
    Report number is 102711037, and that to file a claim with differing information
    constitutes violations oftbe Statute ofFnwds Doctrine, and is a basis to have
    charges of Insurance Fraud against 1he Ci1}r of Atlanta, Georgia personnel, both
    legal and clerical for Conspi:m.cy charges?

 8. What was the motivation,. and Was the intention of the filing of a falsified claim,
    which City of AtIan~ Georgia, Inc., with advice and counsel ftom Jeny Milton,
    and Joseph Hovan specifically, and State F8IDl, Insurance, Inc. generally, a
    compinwy by definition the amount of liability for the peimanent injuries,. and
    property l~ and credit ruining defiunation of character, ie. this credit affecting
    aspect is a violation of the Equal Credit Opportunity Act (ECOA)?
 Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 36 of 60




    9. Assuming there is an obvious motivation behind creating a fif.ititious set of
       circumstances surrounding your ftaudulen:t, contrary to filet submission of City of
       Atlanta's losses stemming:from the accident dated, since it is known that there
       were two aIlS involved in Accident 102771037~ the 1998 Mazda driven by
       Vincent A. Bagby, a SUIte Farm Client OD his own policy from 1994 thought
       2011, and since 1989, on his father Curtis Preston Bagby·s multiple Auto
       Insurance policy, and Life insunmce policies since 1968, in addition to the Piper
       2002 Fire truck driven by an admittedly impailed Norris Hobbes Gresham.

A. What happens to the dollar figure on monetary liability for the City of Atlanta,
   Georgia, State Farm, Inc., both individually and collectively regarding a monetary
   figure, that relaies to liability, particularly since City of Atlanta was infurmed of
   Vincent A Bagby's permanent injuries, which City of Atlanta was informed of at least
   as early as September 2011, would not in fact the dollar amount exceed he claims cap
   of the self-insurance policy, under which the losses stated insunmce claim for
   accident 102771037 was filed?

Does City of At1an~ Georgia a.ffinn. swear, and aver that in fact its self-insurance policy
capping out at $500, 000 was used to claim the losses ofpropcrty, in the form of the 202
Piper Fire Truck, and injuries associated with Norris Hobbes Gresham and the other
unknown City of Atlanta Fire Department personnel present for the Wander and Froliek
motivated pizza and beer ru:n, which was the unofficial Fire Department ~ that
Norris Hobbes Gresham, and the other personnel 4 or 5 in number, were engaged in at the
time of the accident?

B. Who is the underwriter of record for City of Atlanta's self-insurance policy which has
   a maximum liability claim level of $500,000?

C. If Wander and Frolick were not the purpose of the venture to a "Pizza & Bar"
   restaurant, the only establishment open at 1365 Chattahoodlee Avenue, other than a
   home theater system company in the plaza that, at high speed Norris Hobbes Gresham
   attempted to tmn into, why was Norris Hobbes Gresham, et al there without
   emeIgency red lights flashing, nor a fire anywhere in sight?

   10. What is the claim Dumber of Accident #102771037, caused by Norris Hobbes
       Gresham, and was it filed. against the $500, 000 self-insurance policy'?

   11. Was Norris Hobbes Gresham reprimanded, for sunnisahle, yet uncited violations
       of traffic laws and Public Safety Policy defined as, SPEEDING, FAILURE TO
       MAINTAIN LANE, DUI, or DID LESS SAFa or RECKLESS DRIVING tested
       to determine what toxicological drugs, or alcohol con1rJDuted to his inability to
       responsibly drive a Fire Truck at high speed while traveling to eat, and CODtinue
       to drink alcohol., and cause an injmy producing serious accident while not on au
       emergency responsive situation?
            Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 37 of 60
     Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 1 of 9 Page ID #81




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                     EAST ST. LOUIS DIVISION

               Vincent A. Bagby                       )
                                                      )
                      v.                              )
                                                      ) Case NoI7-CV-01069-JPG-SCW
      State Fann Casualty Insurance                   )                        .
      Co., Fred Hinson; Fred Hinson State              )
      Farm Agency; City of Atlanta, Georgia,           )
      Inc; Mayor Mohamed Kasim Reed;                   )
      Cathy Hampton, JD Chief Counsel;                 )
      Norris Hobbes Gresham, City of Atlanta           )
      Fire Dept;                                        )
      Georgia Office of Insurance & Fire                )
       & Safety Commissioner Ralph T.                   )
      Hudgins, Comm, Investigator Menase                 )
      Zewde
                            Defendants

                                                    COMPLAINT



                       I.      Venue is Proper Pursuant to 18 U.S.C. § 1331

                             A. Complete Diversity Exists.

I. State Farm, the Principal Defendant is a Domestic Insurer duly organized under

     the laws of the State of III inois and having its principal place of business in the

     State oflJlinois, and is therefore a citizen of Illinois for purposes of Diversity of

     Jurisdiction..

2.      The Plaintiff Vincent A. Bagby is a Citizen of the State of Georgia.


3.      Plaintiff Vincent A. Bagby contends he has suffered damages and losses due to

     State Farms Intentional Professional negligence, Failure to Settle under O.C.G.A.

     334·7 and Illinois Law {Haddick ex reI. Griffith v. Valor Insurance. 763 N.E.2d
            Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 38 of 60
     Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 2 of 9 Page 10 #82




      299.304-05 Ill.2001). misrepresentation and Fraud,by Fred Hinson of the Fred

      Hinson State Farm Agency. Additional misrepresentation was committed by Jerry

      Milton in 2011 Public Affairs Officer, Joseph Hovan. and Joseph Homans, all of

      whom participated in a correspondence hearing with the Georgia Office of

      Insurance and Fire. Breach of Duty to Disclose a Dual Fiduciary Relationship

     between State Farm and City of Atlanta, Georgia. State Farm is therefore liable

      for damages to its insured for failing to settle the claim of an injured person in

      excess of policy limits where the insurer is guilty of Professional negligence,

      fraud or bad faith in failing to compromise the claim.

4.       The secondary Defendants, The City of Atlanta, Georgia, Inc., and relevant

     Senior Municipal Officials, including the Honorable Mohammed Kasim Reed,

     City Attorney, Assistant City Attorney Kristen Denius, City Attorney currently

     Jeremy Berry, City of Atlanta Fire Department & Fireman Nonis Hobbes

     Gresham, Municipal Clerk's Claims Department Personnel, including Gwen

     Burns, Toni Booth-Comer. Ms. Dauphin, Insurance and Fire Safety

     Commissioner Ralph T. Hudgins, and Insurance Examiner Me!lase Zewde, are all

     inclusively Citizens of the State o(Georgi~ and thus meet the requirement of

     Diversity' of Jurisdiction met by their Georgia Residency. As co-Defendants

     along with State Farm, a Diversity of Jurisdiction has been established by the City

     of Atlanta, Georgia being duly incorporated under the Laws of the State of

     Georgia, and as a Corporation recognized as a Person with residency in Georgia,

     pursuant to 28 U.S.C. § 1332.
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 39 of 60
     Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 3 of 9 Page ID #83



5.      On the date of the accident October 4,2010, the Plaintiff Vincent A. Bagby

     was involved in an accident with City of Atlanta, Georgia Fireman Norris Hobbes

     Gresham in a two-vehicle accident on Chattahoochee Avenue, across from 1365

     Chattahoochee Avenue. Plaintiff Vincent A. Bagby had a fully paid policy, #044-

     8991-0-18-110, on the date of the dual-total vehicle loss accident, concurrently

     with pennanent injuries. The policy aforementioned had the following coverages:

     A, H, and U $250, 000. The U denotes Un-Insured Motorist Coverage, which is

     recoverable for expenses depleted by the Aggrieved, Not-At-Fault Party incurred

     in the course of seeking a settlement from the At-Fault Party's Insurer of Record,

     State Farm. The existence of a valid policy was never in dispute, and indeed was

     affinned during an Inquiry before Insurance Examiner Menase Zewde initiated

     October 5, 2011, cessation of correspondence from this Inquiry without any

     publishing of findings, via letter was issued by Menase Zewde November 28,

     2011.

6.      A letter authored by Plaintiff Vincent A. Bagby was hand-delivered to the City

     of At1ant~ Georgia Department of Law on September 28, 2011 in anticipation of

     the October 5, 2011 hearing #555133158 convened to detennine definitively the

     At-Fault Party, and to detennine why State Farm was and continues to refuse to

     pay claim 11-7367-466-D, which is the accident associated with

     AccidentlIncident report 102111031 authored by City of Atlanta Police Officer

     David Fernandez. The Georgia Office of Insurance and Fire Safety Commissioner

     Complaint 5551333158 is also referred to interchangeably as: City of Atlanta,

     Georgia Claim CL#11 L0146.
                Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 40 of 60
•        Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 4 of 9 Page ID #84



    7.       These Failures to. settle aggregate constitute Breach of Contract under 41

          U.S.C. § 6503, by participation in the hearing State Farm Affinnatively admitted

          that Bagby had a policy insuring his 1998 Mazda 626 Green Four-door Sedan.

          State Farm failed to disclose during the hearing that State Farm was and is the

          Insurer of Record for the City of Atlanta, Georgia above the then stated $500,000

          threshold of a Self-Insurance Bond-base policy limit.

    8.       State Farm had a clear Conflict of Interest regarding this case because it was

         both Bagby's primary insurer and the Excess Insurer of City of Atlanta, Georgia,

         Inc. above the $500,000 level of liability which had been pierced because the

         value of the 2001 Piper Fire Engine alone was $500,000 to replace. This valuation

         exceeds the $75,000 minimum level to establish a Federal Law question, and it

         has already been established that there is a bona fid~ Diversity of Jurisdiction

         between the parties, because Primary Defendant State Farm, Inc., incorporated in

         the State of Illinois, and Plaintiff, Vincent A. Bagby, who resides in the State of

         Georgia.

    9.      Two Corrupt Organization Federal Statutes were violated by State Farm, by

         not reporting the accident to the Georgia Department of Driver Services, nor the

         Fulton County Department of Public Safety, State Farm, and the City of Atlanta,

         acting under State Farm advisement violated the 18 USC 1961 RICO Statute.

         Plaintiff Vincent A. Bagby alleges violations of the RICO Statute 18 USC 1961

         RICO because Statute Manipulation of Bond Market Ratings as the result of State

         Farm and City of Atlanta not revealing two cars being involved in accident

         102771037. Consequently, as a direct result, and benefit derived from not paying
             Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 41 of 60
  Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 5 of 9 Page ID #85




      Plaintiff Vincent A. Bagby for the pennanent injuries, loss of a vehicle, physical

      rehabilitation, and other necessary medical evaluations and interventions.

      Meanwhile, and by contrast, the City of Atlanta is enjoying AAA bond ratings. If

      this accident 102771037 were factored in, such artificially high, and manipulated

      AAA- rated Municipal bonds would not be impossible with the inclusion of a

      catastrophic loss of the nature of Georgia Insurance and Fire Safety

      Commissioner Case 555133158, also referred to as Accident 102771037. and also

      known as claim   11~7367-466-0,   previously known as 11-7367-465-0, in earlier

      correspondences. There is a violation of a second, related Federal Corrupt

      Organization Statute. Also violated by way of collusion with involvement of

      Gwen Burns, and Toni BoothMComer from the City of Atlanta, Georgia Municipal

      Clerk Claims Office, Jerry Milton, Joseph Homans, and Joseph Hovan. with

      cooperation from Menase Zewde of the Insurance and Fire Safety Commissioner'

      Office was J8 USC 1962 RICO the false insurance claims data was sold for profit

      to Lexis Nexis C.L.U.E., thereby there is a direct profiting from the selling of

      False Filings to a third party.

10.      The Office of Insurance and Fire Safety Commissioner Investigator committed

      Honest Services Fraud. there was a Duty to Follow the protocol of the National

      Association of Insurance Commissioners Organization, based in Kansas City,

      Missouri. The case initiated on October 5, 2011 should have been forwarded to

      the NAlC to the Chief Fraud Investigator, a position currently held by Mr. Greg

      Welker, who stated that'an investigation would be initiated. in Mid-July 2017,

      after the issuance of response from Nexis Lexis C.L.U.E. Vice Counsel. and Vice
      Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 42 of 60
Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 6 of 9 Page ID #86




President of Lexis Nexis Jillian Block her letter is dated July 18,2017. The

Failure to forward of the case 555133158, referencing State Farm Claim Failure

to Settle, and Failure to cover Bagby's losses associated with State Farm Claim

number 11-7367-466-D violated multiple Federal Statutes contained in an entire

section of Federal Insurance Law pertaining to regulations drafted by the National

Associations of Insurance Commissioners governing all 50 States in the United

States, contained in 15 U.S.C. 6760. Thus, an independent State of Georgia

governmental agency, along with S~te Farm, along with various City of Atlanta,

Georgia, Inc personnel, Mayor Mohammed Kasim Reed, Kristen Denius

(reference the letter dated October 11; 2011, signed by Denius) violated Georgia

Resident and United States Citizen Vincent A. Bagby's Constitutional Rights,

Under Color of Authority thereby violating 42 U.S.C. 1984.

11.    In May 2017, State Farm Claims adjuster Scott Wade affirmatively stated

either by way of telephone, or e-mail correspondence to Ms. Shawntay Holt,

Legal Disputes Supervisor with Lexis Nexis C.LU.E. that Vincent A. Bagby was

not the At-Fault Party, referencing State Farm Claim 11-7367-466-D, and that

other erroneous information had intentionally been supplied by State Farm to

Lexis Nexis C.L.LU.E. which was used for the basis of State Farm denying

coverage to Vincent A. Bagby in November 2011, after he was approved for

Guaranteed renewal status for recognition of twenty years as a client, in April

2011 by vote by the State Farm Board of Directors.

12.   A July 18,2017 Letter of Response verifying these allegations was issued

by the Lexis Nexis C.L.U.E. Vice Counsel Jillian Block attempts to make sense of
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 43 of 60
Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 7 of 9 Page ID #87




 these False Filings by State Farm which are verified violations of The Federal

 Equal Credit Opportunity Act (ECOA) U.S.C. 15 U.S.C §1691 et seq.

 discrimination on the basis of race, color, religion,_and sex, A Civil Rights Law

 concerning financial and credit equality.

 13.   State Farm's False Filings violate the multiple Consumer Credit Laws I

 Civil Rights Laws, which left uncorrected, will affect Vincent A. Bagby's

 Consumer Credit long beyond th~ November 21, and November 22. 20 II denials

of insurance by Mercury Insurance. and Progressive Insurance respectively,
                   -
(reference ) Fair Credit Reporting Act (FCRA) 15 U.S.C. §1681 et seq. Fairness

and Accuracy in Credit Transactions (FACT Ad) False filings with Lexis Nexis

C.L.U.E., State Farm violated the Fair Credit Act (FCA) 15 U.S.C. §1681: State

Fann accorded a preferential status for the City of Atlanta to the detriment of

Vincent A. Bagby by undermining the promotion of fairness of the Open Market

for Direct Sourcing of Credit data, in this instance False corrupted data negatively

influencing Vincent A. Bagby's Credit rating.

14.    Computer Fraud and Abuse Act (CFAA) 18 U.S.C §1030 2(A) inputting

claims data known to be false into the Lexis Nexis C.L.U.E. Insurability Credit

Bureau's Insurance Exchange marketplace. False information was input into

Lexis Nexis C.L.U.E. in order to give the impression Vincent A. Bagby were the

At-Fault Party. This scenario is contrary lO fact. As a consequence of this false,

and misleading data, Bagby's insurance rates were negatively affected, redlined

and detrimentally impacted his credit scores being calculated lower than actual.
        Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 44 of 60
Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 8 of 9 Page ID #88




 The cwnulative result of these actions were extremely elevated usury-level

 insurance rates.

IJ S.   Jerry Milton as Public Affairs Officer had a conflict ofinterest, serving both as Third

 Party Administrator for its client, City of Atlanta, Georgia Inc., and contractual Agent for

 PlaintiffVincentA. Bagby's Sole Insurer, State Farm insurance Company. City of Atlanta,

 Georgia had exhausted its Self-Insured Risk (SIR). Through trilateral collusion during Office of

 Insurance and Fire Safety Commissioner Hearing 555133158, conducted fraudulently by Menase

 Zewde. the fact that State Farm was responsible for damages exceeding the $500,000 value to

 replace the 40' Foot 2001 Piper Fire Engine Liberty Mutual Ins. c\Co. v. American Home Assur.

 Co. (N.D. Ill. 2004. City of Atlanta, Georgia, Inc. was known to State Farm Insurance, as the

 provider of additional Gap, Umbrella, or catastrophic loss Insurance beyond the limits of Self-

 Insurance (Fried v. North River Ins. Co. (4th Cir. 1983), Office oflnsurance and Fire Safety

 Commissioner Investigator Menase Zewde knew of this also and as a supposed independent,

objective determiner of fact violated NAIC protocols committing Honest Services Fraud by

 failing to disclose this to the Plaintiff Vincent A. Bagby

 16. The Duty to Notify was fulfilled by State Farm Policy Holder of Policy

#044-8991·0-18·110 Insured Vincent A. Bagby, on October 4, 2010. City of

Atlanta, Georgia Fire Department through Bat1alion Commander David G.

 Rhodes, fulfilled the Duty to Notify. State Farm Defended only City of Atlanta,

Georgia, with conspiratorial conduct from The City of Atlanta Law Department

personnel,Kristen Denius, Cathy Hampton, State Farm Catastrophic Loss

Adjuster, Joseph Hovan & Joseph Homan, Public Affairs/Government liaison

Jerry Milton, with essential assistance from Menase Zewde.
       Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 45 of 60
Case 3:17-cv-01069-JPG-SCW Document 5 Filed 11/02/17 Page 9 of 9 Page ID #89



 17. The Duty to Defend was denied to Vincent A. Bagby who contracted with

 State Fann to act in his best interest regarding any losses, State Fann was

 negligent in exercising the Duty to Defend because Vincent A. Bagby was owed

 this Duty in State Farm's role as Bagby's primary insurer, This Duty to Defend

 was exercised for benefit of the City of Atlanta, Georgia, even though as a

 secondary, Umbrella or Excess Insurer, this perfonnance of full service was an

 elective exercise.

 18. Misrepre~ntation in advertising pursuant to 35 U.S.C. § 284 State Farm had a

 motto, or slogan at the time, "Like a Good Neighbor, State Fann is There", and

 was also a member of ALEC, which promoted for profit incarceration entities,

 which targeted Blacks.

                                 Prayer For Relief

 The PlaintitTVincent A. Bagby, Pro Se, request a negotiated settlement, an

 undisclosed settlement, and the granting of the Motion of Summary Judgement

 based on the Facts of the case, in addition to the Un-Insured Motorist coverage of

 $250,000 in Pro Se fees. and Paralegal Fees recoverable under the Supreme Court

decision in Richland v. ChertotT(2009), which treats Paralegal Fees as

recoverable in the same manner as Attorney's fees, in addition to calculated

interest of 100/0 per year since the date of the accident, from State Farm. The

sanctions from City of Atlanta, Georgia, Inc., and The Office of the Insurance and

Fire Safety Commissioner are negotiable, they are also culpable.
                                         rIJ'.,. 4- • ,......"e.,.
Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18       Page 46 ,l) of ...60
                                                                          litJI,flY
                                                    j\1I 1',     r
                                                                 rv-. .5' 1~1 A P:P A..O
                               Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 47 of 60



                                                 Bums. Gwen <GBumsOAtlantaGa.Gov>
                                                 Tuesday. November 29. lOU 11:53 AM
  To:                                            Menase Zewde
                                                 Vincent A Bagby -1llO746, Your Case No.:                   555133158                   C.......... t   f ..., I
                                                                                                                                 ---
  Subject:

                                                                            J~. ~.:              /tID 0It'. ""ll r""'~'L                 n.., 1'If'f          '"   tIf.j ft
 Claimant
 Claim No.:
                                    Vmcent A Bagby
                                    11L0746                                       ,,..~L..,.. l.,~"         '7 Ic~Db'i 4     1

                                                                                                                        ....1.0
                                                                                                                                              A...
                                                                                                                                       ~, .k.t., s) bv;" \..1
                                                                                                                                                                   .."
 Your Case No.:                     555133158
 Date of accident:                 10/14110                                   :f-"cc~,,,,¥                             tI"ct'>          ''f)tr .... :1!
                                                                                  f'~~                                                    w,.J .... ~ ",\~ d.<.
  Menase,
                                                                                     f", ...." . .
                                                                                     DDStv:,!
                                                                                                      ~
                                                                                                     """'\lt~
                                                                                                         V
                                                                                                                     /,
                                                                                                           '" ..... •. ~n""
                                                                                                                (II" " ... - •.,
                                                                                                                                   ,;::;
                                                                                                       /l*r'tJeS
                                                                                      Nt'" 14ruJ'f'It..)'
 This correspondence is sent to acknowledge receipt of your October 5, 2011 correspondence to this (~
 offlce as well as memorialize our tefephone conversation last month regarding the disposition of the
 aboye..referenced claimant. As I mentioned to you, this claim will be sent to the Atlanta City Councif
 with 8n unfavorable recommendation to pay because it does not comply with the requirements of
 notice under Georgia law as the six month statute of limitations expired prior to receipt of the claim.
 The accident occurred on October 14, 2010, but this office did not receive written notice from the
 claimant until September 28, .2011.


 O.C.G.A. §36-33-5(b) states in pertinent part:

                              WIthin six months of the happening of the event upon which a claim against a
                             municipal corporation is precr1CBled. the person, .firm. or corporation having the
                             claim shaH present the claim in wrII/ng to the governing authority of the
                             municipal corporation for adjustment~ stating the time, place, and extent of the
                             injury, as nearly practicable, and the negIigenoe which caused the injury...                                Jj




Please Jet me know if you need anything further regarding this matter.

Regards.

Ms. Bums.


~!ilWIM,~~
City of Atlanta, Department of Law t 68 Mitchefl street. SoN I Suite 4100 , Atlanta, Georgia 30303
Email: gbu!'rJs@@Jfantaga.goy
(404) 330-6484 (office). (404) 494-1659 (E..fax) _ _ _ _ _ _ _ _ _ _ _ _ __

                                                            "Is ... rland....,                           Is • •'884                    ~"''''' fill'
                                               "."".,...,.01
oIfMf ..... ...."..... dJI'cIoIcn ........,IrJIife               __
TIJIa.",." 1$1l1II!eftded.",." 101' lie ..... tJlflJelltdMdual to . . . .     Sill              0CMIfeI0 ............
                                                                          Is ... IIIeiRlenflell,." r :,
101' dIflI_". ...- - . . . . . i I /did,.,,,....,,,.,,. ............,.crs.l5IJ1nillclf.\ ......... «OOfI!rfItIIoIfhIs _11110."'''
                                                                                                                           ,fIIIJIOItdJIe
                                                                                                                   tII' ... ...".".. til' . . . .

                  '-,au'" ,.....ed... JJlafJt
IIibfdIy III'VhIftIIeIl.
                 to ",.".,.".",."
tIII'IfIIMII . . . . . . .             adr:h.s:&
                                                ~ In . . . . "".,. ......
                                                         You.
                                                                             r             ~ II!IJIIty "..".,01 . . ..""",
                                                                                                               by"'"",,_                        AllUm",.




                                                                              1
                       Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 48 of 60




                                OFFICE OF
                 INSURANCE AND SAFETY FIRE COMMISSIONER
                                                                                                   SEVENTH fUJOR.. WESrTOWER
    RALPH T.IIUDGEJIS                                                                                    fUM) IJf.B.DtNG
 CO••'ISSIONER OF IIISURAIICE                                                                     2 MAffnN WIHER KIIIG,.Ift. DRIVE
  SN£rY fIRE OO.1I'IINONfR                                                                           A1l.AJITA. GEORGIA 30334
INDUSlRIALLOAN COMIIISSlONER                                                                              (4001) 6fi8..2056
   COMPIROUER·GENERAL                                                                                     WWtoY.od.ga.gov




            October 31, 2011

            Vmcent A Bagby
            1365 .Lake Colony Drive
            Ma.riet.tas GA 30068-2847




            It is my understanding tbat the City of Atlanta self-insures and we do not regulate them. I
            believe these lettemwere seat to us in error, as it was addressed to Ms. Arnold, Atty. and there is
            no one hereby 1hat name. Further, we are not involved with this incident so I am JChttning these
            two docUments to you.                             .




            SH




     THE OFACE OF INIURAHCI NfD 8AFE'fY ARE COMMII8IONER DOD NOT DfSCfIMMTE ON THE 8ASIS OF RACE. COLOR, NATIONAL ORIGIN,
                SEX. REIJGION, AGE OR 0ISABIU1Y IN EMPLOYrtENTOR tHE PRCMSION OF PROGRAMS OR SS'MCB
                      Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 49 of 60




                                                          OFFICE OF
                  INSURANCE AND SAFETY FIRE COMMISSIONER
                                                                                  CPG-                     SEVENtH R.t:IOR,.. . .1 lOWER
    RALPHT. HUDGENS
 COMIIIJISSJOIER OF 8ISURMICE
                                          ILS.b-3! 17-cv- O)ot,,-.,                                              FlJM)8\II..I)INQ
                                                                                                        2 JIAffDN UJ1JffR 1IING,.IFt. DRI\'E
  SAFI!lY fIRE Cfl ••• Si!liDnfB                                                                            AllJIIIIffA. GBHi1IA 30834
                                                                                                                 (AGQQi6.3J56
JNDUSrRlALlDM ClJ F11 ! ElONER                           December 1,2017
    COMPJ'ROl.l.ER GENERAL                                                                                       -.od.ga.gov

                                                       t",,~I.o,e   4., -te lJer,-I.t,.. 'i 2.-'>17
  Mr. Vincent A. Bagby

        i.i ~Ii         =:=        -j     ~ .C-~ '"                    Jhl ~"'.i"",", ~.!~f' A'/II~?,
  RE:      Certificate of Service
                                    ,'1
                                          ':.j~.F./{
                                                                      4~"", ~;fi....r~                   J",,, 2.0 7      1

           United States District Court of the Southern (listrict of lDino~ .,...                 i     Sf)     3 ~~_~
           Our Case Numbe.-: 5552178n                -:ah~'I>_&r:-":,1.:'6·I-J-                   ...          -1,,$$ r:1 mbl
  Dear Mr. Bagby:                                               XL-I' -/oS.Lr,                                 3~7-91-o IO'~
                                                                                            ~ANJ) :1:1/'-c.v-o:JS"Is
 This is to acknowledge receipt of a Certificate of Service in regard to the above subject. <.Ar)$ -ltMt.$
 Our review of the document indicates that it is a duplicate of the document we received under
 our Case Number 555133168. We have, therefore. made the document part of Case Number
 555133158, and closed this file.

 Should you wish to pursue this matter further, please reference our Case Number 555133158.
 Meantime, we appreciated you.- bringIng the matter to our attention.




 1m2




   me;: ot:RCI; OF lNSURANCE AND SAFETY ARE COMMJSSIONrlR DOES NOT DlSCAlMlNAlE ON lHE.aASIS OF RACE. COlOR. NAlIONALORIGIN.
                 SEX. RruGfON. AGE OR DlSABIUJY IN EMPI.OYMEHT OR THE PROVISION or: PROGRAMS OR SERVICES
                                         ro~ .." .... ,. ..Page
Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18                  #'" ,l)II\,r.J",ft\l
                                                            ".,pe50    of 60
                                                      /VII", r ~ 'S I-I A~ p:r I{O
                    Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 51 of 60




            July 13, 2016    ArC",,,,- ,    LtA." \Jllf ill \ l Y01/7- 2                  7841 J]
             Vincent Bagby
                                      FJ<t£"~~ t<               State Farm .AufD Claims
             1365 Lake Colony Dr                                P.O. Box 52250
             Marietta GA 30068-2847                             .PhoenIxAZ 85072-2250




           <cERTIFIED MAIL: RETURN RECEIPT REQUESTED
            RE:    Claim Number:     11-7367-466 '\   b v II - 73<' 7- '-1(. I
                   Date of Loss:     October 04, 2010                                       M /) J-
                   Our Insured:      Vincent Bagby              C~ ~'Y \1 fA..t l~... ·t ". ir t . ~
                   Policy Number:    0448991110                           '                    r
                                                                       l(!Ja~J lb~bi'J         t;<.....eJL"'-
            Dear Vincent Bagby.
                                                                   Cpt-       Ph"'~.l. ~J eJ
        This letter is to confirm our conversation on July 8,2016 and in response to your recent contact
        to our home office regarding an open records request on the City of Atlanta. As discussed, we
        do not have a daim number for the City of Atlanta. Also, your poficy did not C?8fTY _~Icaf ___ .
- - - " "~Oi-COIliiiOn-coverag~ on-tt1e-d8t8 Of the aCCident.

           ffyou have questions or need assistance, please call us at (855) 341-8184.

           Sincerefy,                                                            API Q-t;y 11"",,; ~1 "--f,rl-;",~t'""<-


           Shenese Brimley
           Team Manager
           (855) 341-8184
           Fax: (855) 666-0964

           State Farm Mutual Automobile Insurance Company
         Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 52 of 60

  Providing Insurance and Financial Services
  Home otIiee, BJoomingIon, It                                                  AStateFamr


April 06. 2017

                                                       Stale Fann Auto Claims
                                                       P.O. Box 52250
                                                       PhoenIx 1\l85072-2250




RE:     Cairn Number:               11-7367-486
        Date of Loss:               October 04, 2010
        Our Insured:                Vincent Bagby

Dear Vincent Bagby:

Per our phone conversation. since State Farm did not pay any damages to you from this claim.
subrogation was never listed as a participant.

Sincerefy.



Brad Hill
Claim Specialist
(855) 341-8184

State Fann Mutual AutomobUe Insurance Company
                                 Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 53 of 60




                             JOR.'W.BII.LYIlQl"'DAI.Ja;gmBAft_~A8A.._.iEOI'Jl8ll!iiGBD'JlY
                             AarrVMICIiBQI{~Q~A..""'~Mal

                             Ci.AlMOF: VUlCaltBlaby
                                                                                                 'Ii   7 Stt   N, .. ,..., U,U..r
                                                                                                                         Gresl,.....
                                        136S LakeCo~ l>.Ifva
                                       ~6tmgia~1                                        '.
                                                                    CooPpfetsd          mnoouu L"II PM
                                                                   PsrJi!i&            O5It1S"JIOlS3:9DlY
                                                                   ~                   0!¥tIJ2015'.!Y
                                                                   ~                   09I.W.20JS !:BaPM




              S~ ::?!~;~~.                 ......   -
                                           ti\~Jy;-!,   ·h
                                                                  -'l
                                                                   .;;J
                                                                          J -tij. -   .,-;.
                                                                                      t:


                                                          oPEN tE(oRDS (tCd"'!S t




          s,,"""
       :;.#

       ;i_~j

  g[fJl
r1~~f
....
.:  :,.
       .,..~   .......
         ·f~.'~:'
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 54 of 60
                                             Downey & Cleveland LLP
                                             attorneys at law
Russell B. Davis                                                                          Robert H. Cleveland
O. Lee Welborn                               (710) 422-3233 I www.downeycleveland.com        (1940-1989)
W. Curtis Anderson
Sean L. Hynes
R. Christopher Harrison    288 Washington Avenue, Marietta, Georgia 30060-1979                 Facsimile
1. Colby Jones                                                                              (770-423-4199)
Joshua S. Ruplin
Andrew A. Curtright
Alexander McDonald                                                                           Of Counsel:
Savannah L. Bray                             July 18, 2017                                 Joseph C. Parker
Victoria L. Shaw                                                                          Rodney S. Shockley
M. Bradford Patterson                                                                       Tara W. Parker
Amanda S. Newquist                                                                         10seph B. Atkins
Christopher A. Brookhart
Sarsh B. Akinosho                                                                               Direct Email
Sarah O. Darden                                                                         and orson@downeycleveland
Emma C. Burch
D. Ryan Brumlow




Via Email-Vabagby@yahoo.com
Rep1ar U.S. Mail and Certfied Mail
Mr. Vincent Bagby
1365 Lake Colony Drive
Marietta, Georgia 30068·2847

Dear Mr. Bagby,

       My name is Curtis Anderson and I, along with the finn of Downey & Cleveland, LLP,
represent State Fann Mutual Automobile Insurance Company (hereinafter referred to as "State
Fann"). A claim representative from State Farm recently provided me a copy of your file as well
as recent correspondence between you and multiple agents of State Farm. I am sending this
correspondence to address several issues.

        The first item is that this letter shall hereby serve as notice that State Fann is a represented
entity, with legal counsel in this firm. Accordingly, ALL further communication to State Farm and
any representative thereof, whether written, electronic andlor oral, shall be directed to my office.
No further communication shall be sent directly to State Fann.

        Equally important is the substance of the communication you have been continuously
directing to State Fann. You have been made aware on numerous occasions that you did not have
collision or medical coverage through State Farm on October 4,2010. However, you continue to
harass and attempt to intimidate State Farm and its employees regarding a motor vehicle accident
you were involved in on that date. As you did not have any policy covering your alleged loss in
effect on that date, there is no claim to be made, and any such claim that had been opened for
investigation is now and will remain closed.

        While your pattern of harassing behavior began in February of 2016, it has steadily
escalated past the point of conceivable business communication. Due to the voluminous nature of
your inappropriate communications, I will only cite to a small sample of the same:

        Your use of gross profanity (the "F word") to speak derogatorily and demean a
        State Farm employee on May 24, 2016; your acknowledgment of initiating calls to
          Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 55 of 60



July 18,2017
Page 2



       State Farm while intoxicated; repeatedly making demands that are outside the
       control of State Farm as recently as June 20, 2017; threating unwarranted litigation
       and proceeding with the initiation of said lawsuit, which was dismissed as frivolous;
       continuously interrupting and argumentative behavior during such phone calls; and
       the sheer volume of communications which you submit almost daily to State Farm.

        All of the above is but a small illustration of your behavior that is unwarranted and will no
longer be tolerated. Your communications and the substance thereof serves no other purpose
other than to harass and intimidate my client. Accordingly, you are hereby demanded to cease and
desist from all such communications with State Farm and any representative of State Farm
immediately. Should you continue to harass State Farm and its agents in this manner my client
will be forced to take legal action to prevent the same. Please govern yourself accordingly.

        Furthermore, many of your communications sent via email to multiple entities constitutes
libel pursuant to O. C. G.A. § 51-5-1. You have knowingly and maliciously made false accusations
against my client, published the same to various entities (including media news outlets, local
government agencies, and the F.B.I.), in an attempt to expose my client to unwarranted and
unjustified consequences. You have even gone as far as falsely accusing State Farm of committing
crimes. I have attached small sample of these emailsheretoforyourreference.Accordingly.this
correspondence shall serve as notice that you are hereby demanded to cease and desist from
making such false allegations against State Farm and publishing the same immediately. Should
you elect to disregard this notice State Farm will be forced to take further legal action and seek all
available remedies at law.

        It is my client's hope that your conduct corrects itself immediately and that you will heed
this notice. However, should you fail in any of these regards, my client will be forced to take
further legal action and seek all remedies available at law. If you have any questions, please do not
hesitate to contact our office.




                                                       s derson
                                             • Attorney or State Farm


WCA/kjl
Enclosures
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 56 of 60




From:                            STATEFARMCLAIMS@STATEFARM.COM
Sent                             Monday, April 17. 201711:40 AM
To:                              STATEFARMCLAIMS@STATEFARM.COM
Subject:                         11-7367-466
Attachments:                     20160426_221051jpg;20160426_220957jpg




From: Vincent A. Bagby (mailto:vabagby@gmall.com]
Sent: Saturday, April 15, 20179:38 AM
To: mayorreed@atlantaga.gov; gwen.burns@atlantaga.gov; champton@atlantaga.gov; kdenlus@atlantaga.gov;
MlTIPSORD <mltlpsord@statefarm,com>; STATEFARMCLAIMS@STATEFARM.COM; menase.zewde@oic.ga.gov;
commlssioner@oic.ga.govj info@law.ga.govj Wright Banks <wbanks@law.ga,gov>; DDS_commissioner@dds.ga.gov;
fhinson@statefarm.com; tonl.booth@atlantaga.gov
Cc: john.horn@doj.gov; antltrust@fic.gov; secretary@ftc.gov
Subject: State Farm Subrogation


MrTipsord,

Please put me on contact with a member of State Fann Subrogation Services
PO Box 2375
Bloomington, IL 61702-2375

Shenese Brimley, Brad Hm, Gwen Bowers, Alex Garcia have aU failed at their attempts of patronization, and
generally insulting my intelligence.

I prevail upon you and your company leadership to settle this illegal matter.

October 4,2010 an impaired Norris Hobbes Gresham was operating a City of Atlanta Fire truck. He, nor the
other membership of his entourage, who were not on a response to emergency, stopped to assess my injuries
and shock after the accident.

Battalion commander Resigned Cpt David Rhodes October 2016 from Fire House 8

The accident resulted in the total loss of my vehicle, a Mazda 626 ] 998 and the City of Atlanta Fire truck.

State Farm chose to replace only city of Atlanta's truck.

I have documented permanent injuries.

Artificially, in violation of RICO on this NEXIS LEXIS form State Farm claims to have paid me for the 1998
Mazda 626. However, I didn't have full coverage.

By not reporting the accident, the City of Atlanta's Bond ratings tension artificially high, with State Farm, and
Office of the Insurance and Fire Safety Commissioner personnel.


                                                            1
         Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 57 of 60




Toni Booth-Dauphin, Cannen Burns, had contact with Ms Manese Zewde. Curiously. I was meeting with a
bearded male who wore a nametag bearing Zewde's name. Ms Zewde was in contact with State Farm employees
Joseph Hovans, Joseph Homans, and Jerry Melton. Melton was the public accounts liaison for lack of a better
term.

I have filed 2 complaints with the FTC over this matter.

The accident was never reported to the Accident Reporting Unit at the Georgia Department of Driver Services.

My guarantees renewal issued in Apri12011 was reneged in October or November of 2011.

Mr Tipsord, I'd like to begin a dialogue to fast track an amenable solution to this situation to arrive at an
appropriate settlement amount involving a 6 year cover up. a total loss, permanent injuries (Tarlov cysts).
reputation damaging credit data, which excluded me from the rolls of all but the most expensive insurance
companies, fraud, insurance fraud, impersonation ofa State of Georgia investigator, Conspiracy,
Subrogation, Failures to settle. Failures to disclose being the insurance carrier of both parties involved in an
accident.

I look forward to making contact with toy Mr Tipsord




                                                        2
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 58 of 60




From:                             Vincent A. Bagby <vabagby@gmail.com>
Sent                              Sunday, May 7, 2017 9:30 PM
To:                               MLTIPSORD; Ed Rust HOME CLMS-STATEFARMCLAIMS; fhinson@statefarm.com;
                                  tips@wgnradio.com; info@wgntv.com; karyn.greer@cbs46.com; tips@wsbnews.com;
                                  ross.cavitt@wsbtv.com; iteam@11alive.com; iteamatlanta@foxtv.com
Cc                                ian.shapiro@illinois.gov; menase.zewde@oic.ga.gov; cathy.hampton@atlantaga.gov;
                                  mayorreed@atlantaga.gov; Chicago@ic.fbi.gov; munidpalclerk@atlantaga.gov;
                                  gbums@atlantaga.gov; gwen.burns@atlantaga.gov
Subject:                          State Farm coinsurer CLAIM 11-7367-466;OIC of GA case 5551353; IL Dept Ins case
                                  IL 10529
Attachments:                      20161023_210540,jpg;20161023_210428Jpg;20161023_210337Jpg;20161023_
                                  210556Jpg;20170415_082236Jpg; 20170415_080027Jpg; 20170417_142847Jpg


Evidence of Fraud

December 24, 2011   Le~:is   Nexis CLUE report claims State Farm paid Vincent A Bagby $1, 950.00

The letter fron Brad Hill a State Fann claims manager admits nothing was paid for the 1998 Mazda vehicle, nor
permanent injuries.

State Farm was the insurer fire City of Atlanta, then and now above $500,000 in liability.

Therefore if this were disclosed Citi of Atlanta's Bind ratings would be substantially lower due to an impaired
driver.

This is RICO market manipulation, I believe.




                                                         1
               Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 59 of 60




        Cc: <Atlanta@jc.fbi,gov>, <ChiCOgo@ic.tbLgov>, <@':retary@ftc.gov>, <rnunicipalc1erk@atlantya,gov>,
        <kevig.callaban@ocr.dQj.gQY>

        I Vincent A Bagby was dropped by State Farm in December 2011.

I ~ I am permanently injured,      with Tarlov cysts to my spine, and pinched nerves in neck and shoulder.
I'
! ; Lexis Nexis C.L. U.E. was under the impression the claim had been settled. I have spoken to Brian Mack, and
i I Ms Adrienne? (unknown surname), his supervisor.
        State Farm used the basis of an impaired City of Atlanta, Georgia Fire Department Piper 40 foot truck.

    , In a correspondence inquiry conducted by Mr. Menase Zewde of the State of Georgia Office of the Insurance
      and Fire Safety Commissioner:

    State Farm Insurance Company, represented by Jerry Milton, now with Allstate, and Joseph Hovan refused to
    divulge that they represented both Mr. Vincent A. Bagby and civil and the City of At1anta Fire Department
I ' for liability above $500,000.
i:
! , As a result Fred Hinson and bill personnel sought abs referred me to Infmity Insurance out of
i I Birmingham, Alabama at a rate of $1,200 a quarter.
ij
,   I
        Terms such as breech of contact, failure to disclose, insurance fraud come to mind.
11
Ii 1 was refused coverage by Phoenix Insurance brokers in Marietta Georgia.
,
 ,  I



ii      As a result of the negative false credit information in my LexisNexis C.L.U.E. file I was forced to go to I was
!~      forced to go to High insurance rates.
i,  I




i i Equal Credit Opportunity Act violations, Fair Credit Reporting Act, Racketeering, Insurance Fraud, Credit
!: ;I Fraud, Slander,    Liable, Perjury

i:      I would appreciate any input from the FBI, Federal Trade Commission, and Lexis Nexis C.L.U.E., and State
! ; Fann, as deemed appropriate.
ji
        I have simultaneously contacted all with a stake in this matter.
    I
    I Please respond as soon as possible to resolve this matter.
    I
        Sincerely,
    .
    I
    I
    ,
    ! Vincent A Bagby
    , (404) 399-6451
    ! vabagby@gmailcom




                                                               2
           Case 1:18-cv-05353-RWS Document 3 Filed 11/29/18 Page 60 of 60




From:                            Vincent A. Bagby <vabagby@gmail.com>
Sent:                            Sunday, May 7, 2017 9:25 PM
To:                              HOME CLMS-STATEFARMCLAIMS; Ed Rust; DOl.lnfoDesk@illinois.goV;
                                 Chicago@ic.fbi.gov; inspector.general@oig.ga.gov; openrecords@oic.ga.gov;
                                 menase.zewde@oic.ga.gov; gbums@atlantaga.gov; municipalderk@atlantaga.gov;
                                 tips@wgnradio.com; info@rustconsulting.com; info@wgntv.com
Cc:                              ian.shapiro@illinois.gov; MLTIPSORD; kristine.greene@fbi.gov
Subject:                         RE: Fred Hinson State Farm drop refusal Phoenix Associates Insurance Brokers re:
                                 December 17,2011 CLAIM' 11-7367-466
Attachments:                     20170427_172319jpg;20170427_173522Jpg;20170427_173535Jp9


11-7367-466 no payment for vehicle nor pennanent injuries.

December 24,2011 Lexis Nexis report falesy, fraudulently claims $1,950 were paid.


On May 5,20179:43 AM, "HOME CLM8-STATEFARMCLAIMS" <8tatefannclaims@statefarm.com>wrote:

Thank you for your recent email. Based on the information provided, we are unable to match the email to a
claim. Please resend your email aJong with any attachments. In the subject line, please include a valid 7- or
9-dlglt State Farm claim number only. If you have done this and are sti1l receiving this email, please verifY
your claim number is accurate. If you do not have a claim number, please contact your claim handler or your
State Farm Agent. Including your claim number on future correspondence will allow us to promptly assist you
with your claim.

You can find your claim associate's contact information, as well as other claim information and an explanation
oftbe claim process, by visiting QDline Claim Semees on statefarm.com®. Thank you.




From: Vincent A. Bagby [mailto:vabaaby@gmall.comJ
Sent: Friday, May 05,20177:33 AM
To: lan.shaplro@IIIIOQiS.gov; HOME CLMS-STATEFARMCLAIMS <Statefarmclaims@statefarrn.com>; MlTIPSORD
<mltlpsord@statefarm.com>; Ed Rust <ed.rust.ateh'i!statefarm.com>; Chlcaso@ic.fbi.SW!
Cc: consumer.documents@iexisnexis.com
Subject: Fwd: Fred Hinson State Farm drop refusal Phoenix Associates Insurance Brokers re: December 17, 2011




------- FOJwarded message -------
From: "Vincent A. Bagby" <vabagby@gmail.com>
Date: May 14, 2016 6:58 AM
Subject: Fred Hinson State Farm drop refusal Phoenix Associates Insurance Brokers re: December 17,2011
To: <jhovan@statefarm.com>. <ed.ru8t.atei@st:atefann.com>

                                                        1
